   Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.1 Page 1 of 91



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

BW ORCHARDS, LLC, C & D,                          )
FUEHRING FARMS, TNC., GOLDEN                     )
HART FRUIT FARMS, LLC, GREEN                     )
VENTURES, LLC, HERRYGERS                         )
FARMS, LLC, JAMES JENSEN dlblal                  )
JENSEN FARMS, LAKESHORE FARMS,                   )
[NC., LK VANSICKLE FARMS, LLC,                   )
MALBURG ACRES LLC, RANDY A. FEDO                 )
d/b/a RAN-MARK CO., PAUL OOMEN d/b/a             )
PAUL OOMEN & SONS, SLOCUM                        )
FARMS, LLC, VLLADSEN TREE FARMS,                 )
INC. and PRODUCE PAY, INC.                       )           2:19-cv-7
                                                 ) C ase No.
        Plaintiffs,                              )
                                                 )
        V                                        )
                                                 )
SPIECH FARMS GEORGIA, LLC, and                   )
TIMOTHY M. SPIECH, BRADLEY A.                    )
SPIECH, ROBIN L. SPEICH,                         )
STEVEN M. SPIECH, and                            )
EVA M. STONE, individually,                      )
                                                 )
       Defendants.                               )

                                          COMPLAINT

       For its Complaint, the Plaintiffs, BW Orchards, LLC, C & D Fuerhing Farms, Inc., Golden

Hart Fruit Fatms, LLC, Green Ventures,LLC, Herygers Farms, LLC, James Jensen d/b/a Jensen

Fatms, Lakeshore Farms, Inc., LK VanSickle Farms, LLC, Malburg Acres, LLC, Randy A. Fedo

d/b/aRan-Mark Company, Paul Oomen dlblaPaulOomen & Sons, SlocumFarms, LLC, Villadsen

Tree Farms, Inc., and Produce Pay, Inc. respectfully state as follows:

                                         THE PARTIES

       1.       Plaintiff BW Orchards, LLC ("BW Orchards") is a Michigan limited liability

company with an address of 1556 N. 56th Ave. Mears, Michigan 49436.
   Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.2 Page 2 of 91



        2.     Plaintiff C   & D Fuehring          Farms, Inc. ("Fuehring Fanns")   is a Michigan
corporation with an address of 5109 W. Taylor Road, Mears, Michigan 49436.

        3.     Plaintiff Golden Hart Fruit Farms, LLC, ("Golden Hart") is a Michigan Limited

Liability Company with an address of 4054 W. Taylor Road, Hart, Michigan 49420.

       4.      Plaintiff Green Ventures, LLC ("Green Ventures") is a Michigan Limited Liability

Company with an address of 3308 W. Monroe Rd. Hart, Michigan 49420.

       5.      Plaintiff Herrygers Farms, LLC ("Henygers Fanns") is a Michigan Limited

Liability Company with an address of 126l N. l36th Ave. Hafi, Michigan 49420.

       6.      Plaintiff James Jensen d/b/a Jensen Farms ("Jensen Farms") is a Michigan sole

proprietorship with an address of 454 W. Tyler Rd. Hart, Michigan 49420.

       7.      Plaintiff Lakeshore Fatms, Inc. ("Lakesltore Farms") is a Michigan corporation

with an address of 1747 S. 32nd Ave. Shelby, Michigan,49455.

       8.     Plaintiff LK VanSickle Farms, LLC ("Vansickle Fanns") is a Michigan Limited

Liability Company with an address of 2491E. Polk Rd. Hart, Michigan 49420.

       9.     Plaintiff Malburg Acres, LLC ("Malburg Acres") is a Michigan Limited Liability

Company with an address of 1107 W. Jackson Rd. Hart, Michigan 49420.

       10.    Plaintiff Randy A. Fedo d/b/a Ran-Mark Company ("Ran-Marll') is a Michigan

sole proprietorship with an address of 2978E.Hazel Rd. Hart, Michigan 49420.

       11.    Plaintiff Paul Oomen dlblaPaul Oomen & Sons ("Paul Oomen") is aMichigan sole

proprietorship with an address of 2480 East Hammett Road, Hart Michigan49420.

       12.    Plaintiff Slocum Farms, LLC, ("Slocum Farms") is a Michigan Limited Liability

Company with an address      of   1625   N.   136th Ave. Hart, Michigan 49420. Slocum Farms sells

wholesale quantities of perishable agricultural commodities ("Produce") in interstate commerce



                                                Page 2 of   9l
   Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.3 Page 3 of 91



and operates its business under a valid United States Depafiment of   Agriculitre (*USDA") issued

PACA license, identified as License No. 20121448.

        13.    Plaintiff Villadsen Tree Farms, Inc., ("Villadsen Faruts") is a Michigan corporation

with an address of 2184 W. Jefferson Rd. Pentwater, Michi gan 49449.

        14.    BW Orchards, Fuehring Farms, Golden Haft, Green Ventures, Henygers Farms,

Jensen Farms, Lakeshore Farms, VanSickle Farms, Malburg Acres, Ran-Mark, Paul Oomen,

Slocum Farms, and Villdasen Farms are collectively hereinafter refened to as the "Growers."

        15. At all times relevant hereto, Growers were in the business of raising Produce,
specifically asparagus, for marketing and, therefore, are "growers" as defined by PACA.

        16.    Plaintiff Produce Pay, Inc., ("Produce Pay") is a Delaware colporation with its

principal place   of business located at 445 South Figueroa Street, Suite 2580, Los Angeles,
California 90071.

        17.    Produce Pay buys and sells wholesale quantities of Produce in both interstate and

foreign commerce.

       18.     At all times relative hereto, Produce Pay operated its business under a valid USDA

issued PACA license, identified as license number 20150951 . A true and correct copy of Produce

Pay's PACA License is attached hereto as Exhibit A.

       19.     At all times relevant hereto, Produce Pay was engaged, directly or indirectly, in the

business ofpurchasing and/or selling Produce in wholesale or jobbing quantities and, therefore, is

a"dealer" Produce as defined by PACA.

       20.     Growers and Produce Pay are collectively hereinafter refened to as "Plainttffs."

       2I.     The Defendants are:




                                           Page 3   of91
    Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.4 Page 4 of 91



                   a.   Spiech Farms Georgia, LLC ("Spiech Georgia"), a Georgia Limited Liability

                        Company with its principal places           of business in Baxley and Brunswick,
                        Georgia. At all times relevant to this action, Spiech Georgia:

                            i.   operated, conducted, and otherwise was engaged in or carried on the

                                 business, in whole or in part,     of its direct or indirect parent company,

                                 Spiech Farms, LLC ("Spiech        Michigafl")l, zMichigan Limited Liability

                                 Company with its principal place of business in Paw Paw, Michigan, by

                                 whom Spiech Georgia is wholly owned;

                           ii.   operated, conducted, and otherwise carried on business as a grower,

                                 buyer, and seller of Produce under the direct dominion and control               of

                                 Spiech Michigan and its officers, directors, members, and controlling

                                 persons;

                          iii.   operated farms and facilities and does business consisting of growing,

                                 packing, and shipping Produce in Baxley and Brunswick, Georgia;

                          iv.    transacted business with farmers, agricultural supply companies, and

                                 other business entities within the state of Georgia;

                           v.    acted as grantor and provided Bank            of Holland a blanket        security

                                 interest in and to all of its assets as collateral for a loan issued to Spiech

                                 Michigan, Timothy M. Spiech, Steven M. Spiech, and Robin L. Spiech.




I Spieclr Michigan filed for protection under chapter I I of the United States Code on Novenber 22,2017, and the
action is currently proceeding under the caption In re: Spiech Farms, LLC in the United States Bankruptcy Court in
tlre Western District of Michigan, Case Number l7-05398 with the Honorable John T. Gregg presiding. In light of ttre
bankruptcy proceeding, none of the causes of action or prayers for relief herein are claimed against Spiech Michigan.
Thus, this action does not violate the automatic stay pursuant to 11 U.S.C. $ 362(a).

                                                   Page 4   of91
Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.5 Page 5 of 91



                     A true and correct copy of the relevant Agricultural Security Agreement

                     is attached hereto as Exhibit B;

              vi. utilizes the same logo, labeling, and other identification in connection
                     with the sale and marketing of its product as Spiech Michigan;

              vii.   is not separately capitalized from Spiech Michigan, and utilizes the

                     same banking and credit accounts as Spiech Michigan;

             viii. received, accepted, and processed blueberries from growers in Georgia
                     and Florida related to contracts wherein Spiech Michigan served as

                     direct purchaser;

              ix. owned and utilized residential and commercial             property located in

                     Appling County, Georgia for its ongoing business operations              (e.g.

                     employee housing, farming, packing, etc). True and corect copies           of
                     records showing ownership and interest in properties located in Appling

                     County and Brantley County including reports from qPublic.net and a

                     UCC filing pertaining to the property are attached hereto as Exhibit C;

               x.    utilized residential and commercial property located within the state of

                     Georgia, which was owned by Spiech Michigan, Timothy M. Spiech,

                     Bradley   A.   Spiech, Robin        L. Spiech, and Steven M.   Spiech for its

                     ongoing business operations (e.g. employee housing, farming, packing,

                     etc). See Exhibits    B   and C. True and correct copies       of   documents

                     showing ownership and interest in property located in Appling County

                     Georgia is attached hereto as Exhibit D.




                                         Page 5   of91
Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.6 Page 6 of 91



                 xi.   was directed, supervised, managed, and controlled by Spiech Michigan

                       and its officers and members, including but not limited to Timothy M.

                       Spiech, Bradley A. Spiech, Robin L. Spiech, Steven M. Spiech, and Eve

                       M.   Stone. See Exhibit    B.True and correct copies of Spiech Georgia's

                       Secretary of State   filings are attached hereto as Exhibit E.

                xii.   derives a substantial portion of its revenue fiom the produce grown on

                       its farms in Georgia as well as haruesting and packing services rendered

                       at its facilities located within the state of Georgia;

         b.   Timothy M. Spiech ("Tint"), a Michigan resident, with additional real estate

              holdings within the state of Georgia, is a manager, member, offrcer, director, or

              otherwise an agent of both Spiech Michigan and Spiech Georgia and exercised

              direct dominion and control over both Spiech Michigan and Spiech Georgia's

              financial and business affairs at all times relevant to this action. See Exhibit B

              andE. Fufihermore, atall times relevant hereto, Tim:

                  i.   served as "Chief Operations Officer" and twenty-five percent (25%)

                       owner of Spiech Michigan, which includes equal ownership in Spiech

                       Georgia. See Exhibit E;

                 ii.                 o'Member"
                       served as a                of Spiech Georgia.   See   Exhibits B and E;

                iii.   negotiated and executed the Distribution Agreement between Spiech

                       Michigan and Produce Pay. A true and correct copy of the Distribution

                       Agreement is attached hereto and incorporated herein as Exhibit F.




                                         Page 6   of91
Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.7 Page 7 of 91



                 iv.   was listed as a Principal on Spiech Michigan's PACA license. A true

                       and conect copy of Spiech Michigan's PACA license is attached hereto

                       as   Exhibit G;

                  v.   co-signed and individually guaranteed multiple loan and mortgage

                       documents on behalf of Spiech Georgia. See Exhibit B;

                 vi.   owned or possessed both residential and commercial property located in

                       the state of Georgia that Spiech Georgia and its members utilized in

                       connection      with the ongoing operation of Spiech Georgia         (e.g.

                       employee housing, farming, packing, etc.). See Exhibits C and D;

                vii.   derives a substantial portion of his personal revenue from the operations

                       of Spiech Georgia, and Spiech Georgia's utilization of his personally

                       owned real estate holdings within the state of Georgia;

               viii.   committed or otherwise participated      in the commission of      certain

                       tortious acts, omissions, and other wrongs within the state of Georgia as

                       set forth herein;

                 ix. committed or otherwise participated in the commission of certain
                       tortious injuries caused by acts or omissions committed outside the state

                       of Georgia as set forth herein;

                 x.    conspired with others to commit and participated in certain tortious acts,

                       injuries, and other wrongs within and outside the state of Georgia as set

                       forth herein.

         c.   Bradley A. Spiech ("Bradley"), a Michigan resident, with an additional home

              in Baxley, GA, is amanger, member, and/or officer of both Spiech Michigan



                                           Page 7   of91
    Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.8 Page 8 of 91



                        and Spiech Georgia, and was in a position to exercise dominion and control

                        over both Spiech Michigan and Spiech Georgia's financial and business affairs

                        at all times relevant to this action. See Exhibil E. Furtheffnore, at all times

                        relevant hereto, Bradley:

                             i.   served as twenty-five percent (25%) owner of Spiech Michigan, which

                                  includes equal ownership in Spiech Georgia. See Exhibit E;

                            ii.   was listed as a Principal on Spiech Michigan's PACA license.                      See

                                  Exhibit G;

                           iii.   owned and possessed residential property located in Baxley, Georgia

                                  that Spiech Georgia and its members utilized in connection with the

                                  ongoing operation of Spiech Georgia (e.g. employee housing, farming,

                                  packing, etc.). See Exhibit C and D;

                           iv.    on information and belief2, owned and possessed commercial property

                                  in the state of Georgia that Spiech Georgia and its members utilized in

                                  connection    with the ongoing operation of Spiech Georgia                       (e.g.

                                  employee housing, farming, packing, etc.). See Exhibits C and D;




2
 On or upon "information and belief," as used herein, means Plaintiff is informed and believes a fact or condition to
be true and, upon such information and belief, alleges the fact or condition in connection with the instant complaint.
Plaintiffs information and beliefs are based upon investigation and derived from such sources as: Plaintiffs
conversations with Defendants, e-mail correspondence with Defendants, publicly available government documents,
relevant statements or information contained on Defendant owned or controlled websites, Plaintiffs communications
with Defendants, Plaintiff and Defendants relevant produce transaction documents, documents Defendants uploaded
to and otherwise provided Plaintiff, and relevant third party documents, as well as records filed on the docket as public
record in the Spiech Farms, LLC Banh'ruptcy case including testimony recorded in the transcripts of hearings on
 Ianuary 4,2018 [D.E. # 1101, January 31, 2018 [D.E. # 325], February l, 2018 [D.E. # 1771, and September, 24,2018,
the transcripts of the Depositions of Joan Johnson [D.8. # 103], Tim Spiech [D.E. # 104], Eve Stone [D.E. # 105], and
documents obtained as a result ofinitial disclosures and discovery conducted during the bankruptcy proceeding.

                                                     Page 8   of91
Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.9 Page 9 of 91



                v.   derives a substantial portion of his personal revenue from the operations

                     of Spiech Georgia, and Spiech Georgia's utilization of his personally

                     owned real estate holdings within the state of Georgia;

               vi.   committed or otherwise participated          in the commission of          certain

                     tortious acts, omissions, and other wrongs within the state of Georgia as

                     set forth herein;

              vii.   committed or otherwise participated          in the commission of          certain

                     tortious injuries caused by acts or omissions committed outside the state

                     of Georgia as set forth herein;

             viii.   conspired with others to commit and parlicipated in certain tortious acts,

                     injuries, and other wrongs within and outside the state of Georgia as set

                     forth herein.

         d. Robin L. Spiech ("Robin"), a Florida resident, with                additional real estate

            holdings within the state of Georgia, is a manager, member, andlor officer              of

            both Spiech Michigan and Spiech Georgia, and was in a position to exercise

            dominion and control over Spiech Michigan and Spiech Georgia's financial and

            business affairs at all times relevant to this action. See Exhibits            B    and E.

            Furlhermore, at all times relevant hereto, Robin:

                i.   served as twenty-five percent (25%) owner of Spiech Michigan, which

                     includes equal ownership in Spiech Georgia. See Exhibit E;

               ii.   served as a 'oMember"        of Spiech Georgia.   See   Exhibit B and E;

              iii.   was listed as a Principal on Spiech Michigan's PACA license.                  See

                     Exhibit G;



                                         Page 9   of91
Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.10 Page 10 of 91



                   iv.   co-signed and individually guaranteed multiple loan and mortgage

                         documents on behalf of Spiech Georgia. See Exhibit B;

                   v. possessed both residential and commercial       property located within the

                         state   of   Georgia that Spiech Georgia and its members utilized in

                         connection      with the ongoing operation of Spiech Georgia (e.g.
                         employee housing, farming, packing, etc.). See Exhibit C;

                  vi.    derives a substantial portion of her personal revenue from the operations

                         of   Spiech Georgia, and Spiech Georgia's utilization of real estate

                         located within the state of Georgia that Robin co-signed for or otherwise

                         personally guaranteed;

                 vii.    committed or otherwise participated      in the commission of      certain

                         tortious acts, omissions, and other wrongs within the state of Georgia as

                         set forth herein;

                 viii.   committed or otherwise participated      in the commission of      certain

                         torlious injuries caused by acts or omissions committed outside the state

                         of Georgia as set forth herein;

                  ix. conspired with others to commit and participated     in ceftain tortious acts,

                         injuries, and other wrongs within and outside the state of Georgia as set

                         forlh herein.

          e.   Steven    M.   Spiech ("Steve"), a Florida resident, with personal real estate

               holdings within the state of Georgia, is a manager, member, and/or offrcer        of
               both Spiech Michigan and Spiech Georgia, was in a position to exercise

               dominion and control over Spiech Michigan and Spiech Georgia's financial and



                                             Page   l0 of91
Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.11 Page 11 of 91



             business affairs at all times relevant to this action. Furthermore, at all times

             relevant hereto, Steve:

                 i.    served as "President" and twenty-five percent (25%) owner      of Spiech

                       Michigan, which includes equal ownership        in Spiech Georgia. See
                       Exhibit E;

                ii.    served as a "Member" of both Spiech Michigan and Spiech Georgia.

                       See   Exhibit B;

                iii.   was listed as a Principal on Spiech Michigan's PACA license.          See

                       Exhibit G;

                iv.    co-signed multiple loan and mortgage documents on behalf of Spiech

                       Michigan and Spiech Georgia. See Exhibit B;

                v.     is the sole beneficiary of the insurance policies covering much of the

                       farmland and packing facilities located within the state of Georgia

                       utilized by Spiech Georgia in connection with its ongoing operations;

               vi.     derives a substantial portion of his personal revenue from the operations

                       of   Spiech Georgia, and Spiech Georgia's utilization     of real   estate

                       located within the state of Georgia that Steve co-signed or otherwise

                       personally guaranteed;

               vii.    committed    or otherwise participated in the commission of       certain

                       tortious acts, omissions, and other wrongs within the state of Georgia as

                       set forth herein;




                                           Page 11   of9l
Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.12 Page 12 of 91



                 viii.   committed or otherwise participated          in the commission of     certain

                         tortious injuries caused by acts or omissions committed outside the state

                         of Georgia as set forth herein;

                  ix. conspired      with others to commit and participated in certain toftious acts,

                         injuries, and other wrongs within and outside the state of Georgia as set

                         forth herein.

          f.   Eva M. Stone ("Eve"), a Michigan resident is a manager and/or officer of both

               Spiech Michigan and spiech Georgia, and was                in a position to    exercise

               dominion and control over Spiech Michigan and Spiech Georgia's financial and

               business affairs at all times relevant to this action. Fufthermore,       atall times

               relevant hereto, Eve:

                   i.    served as the "Controller" of Spiech Michigan and Spiech Georgia and,

                         as such, was either in control or in a position to control the financial

                         dealings of Spiech Michigan and Spiech Georgia. See Excerpt from

                         Testimony of Eve Stone, In re: Spiech Fanns, LLC,17-05398, Hr'g. Tr.

                         5:13-6:4, Jan.   3   1,2078 attached hereto as Exhibit H;

                  ii.    is identified as an authorized signatory on Spiech Michigan and Spiech

                         Georgia's annual registration documents on           file with the   Georgia

                         Secretary   of   State, which authorizes Eve      to sign documents      and

                         otherwise legally bind Spiech Georgia. See Exhibit E;

                 iii.    on information and belief, was an authorized signatory on             Spiech

                         Georgia's bank and credit accounts.        A true and correct copy of the




                                              Page 12   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.13 Page 13 of 91



                                relevant pofiions      of Defendants' credit card statements showing
                                investments in Spiech Georgia is attached hereto as Exhibit I;

                          iv. derives a substantial        portion of herpersonal revenue from the operations

                                of Spiech Georgia and the financial         services she provides   to   Spiech

                                Georgia;

                           v.   committed or otherwise participated           in the commission of       certain

                                tortious acts, omissions, and other wrongs within the state of Georgia        as


                                set forth herein;

                          vi.   committed or otherwise participated           in the commission of       certain

                                tortious injuries caused by acts or omissions committed outside the state

                                of Georgia as set forth herein;

                         vii.   conspired with others to commit and participated in certain tofiious acts

                                and other wrongs within and outside the state of Georgia as set forth

                                herein.

                  g.   Tim, Bradley, Robin, Steve, and Eve are hereinafter collectively referred to          as

                       the"Principals." Spiech Georgia and the Principals are hereinafter collectively

                       referred to as the "Defendants."

        22.       At all times relevant hereto, Spiech Georgia acted or failed to act by and through

the Principals.

        23.       As a PACA licensee and dealer or broker of Produce, the acts omissions, or failures

of its Principals, employees, or agents constitutes failures of Spiech Michigan and Spiech Georgia.

        24.       At all times relevant hereto, by virtue of its PACA license, Spiech Michigan was

engaged, directly or indirectly, in the business of purchasing and/or selling Produce in wholesale




                                                    Page   l3 of91
 Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.14 Page 14 of 91



or   jobbing quantities of Produce and, therefore, was and is a "dealer" of Produce as defined by the

PerishableAgricultural Commodities Act, 1930, as amended, 7 U.S.C. $$499a-499t(the"PACA").

                                    JURISDICTION AND VENUE

          25.     The Court has jurisdiction over this civil action arising under $ 5(b) of the PACA,

7 U.S.C. $ a99e(b)(2), pursuant to 28 U.S.C. $ 1331. The Court has supplemental jurisdiction

over Plaintiffs' other claims pursuant to 28 U.S.C. $ 1367(a). The Court has in rem jurisdiction

over   Plaintiffs' claims pursuant to, inter alia,28 U.S.C. $ 1655.

         26.     The District Court has subject matter jurisdiction over this civil action pursuant to

28 U.S.C. $ 1337 because PACA qualifies as an "Act of Congress regulating commerce" and

several of   Plaintiffs' claims herein arise under 7 U.S.C. $ 499b andT C.F.R.    $ 46 et seq.

         21.     The Southern District of Georgia possesses personal jurisdiction over                the

Defendants, pursuant to O.C.G.A. $ 9-10-91, because at all times relevant hereto:

                 a.   each of the Principals served as an owner, member, manager, and/or officer       of
                      Spiech Georgia, which transacts its Produce gtowing, harvesting, and packing

                      business in Appling County and Glynn County, Georgia;

                 b.   Tim Spiech, Bradley Spiech, Robin Spiech, and Steve Spiech own,            possess,

                      andlor utilize real estate located in Appling County and Glynn County, Georgia

                      in connection with the operations of Spiech Georgia (e.g. employee housing,

                      farming, packing, etc.); and

                 c.   each ofthe Principals derives a substantial portion of his or herpersonal revenue

                      from the operations of Spiech Georgia, andlor Spiech Georgia's utilization of

                      personally held and/or personally guaranteed real estate located within the state

                      of Georgia.



                                              Page 14 of91
 Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.15 Page 15 of 91



        28.    The Southern District of Georgia further possesses personal jurisdiction over the

Defendants, pursuant to O.C.G.A. $ 9-10-91, because at all times relevant hereto:

               a.   each of the Defendants committed tortious acts and omissions within the state

                    of Georgia;

               b.   each   of the Defendants committed tortious injuries in the state of Georgia

                    caused by acts or omissions committed inside and outside of the state Georgia;

                    and

               c.   each of the Defendants conspired with the other Defendants to commit and

                    participate in certain tortious acts, injuries, and other wrongs within and outside

                    the state of Georgia as set forth herein.

       29.     Venue is proper in the Southern District of Georgia pursuant to 28 U.S.C. $ 1391(b)

and S.D. Ga. L.R.   z)(a-b)   because   Tim Spiech, Bradley Spiech, Robin Spiech, and Steve Spiech

own, possess, andlor utllize real estate within Appling County and Glynn County, Georgia in

connection Spiech Georgia's operations (e.g. employee housing, farming, packing etc.).

       30.    Venue is proper in the Southern District of Georgia pursuant to 28 U.S.C. $ 1391(b)

and S.D. Ga. L.R. 2.1(c) because each of the Defendants committed a substantial part of the

torlious acts and omissions complained of herein within Appling County and Glynn County

Georgia by and through their involvement with the operations         of Spiech Georgia and      Spiech

Georgia's utilization of real estate located within the Appling County and Glynn County Georgia.

       31.    Fufther, venue is proper in the Southern District of Georgia pursuant to 28 U.S.C.

$ 1391(b) and S.D. Ga. L.R. 2.1(d) because Spiech Georgia is a Georgia limited liability company

which conducts a substantial amount of business and owns andlor utilizes employee housing,




                                             Page 15 of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.16 Page 16 of 91



farmland, and packing facilities located in Appling County and Glynn County, Georgia, which are

both within the Brunswick Division of the Southem District of Georgia.




                                   F'ACTITAI, A            TIONS

    A.     Spiech Michigan and Spiech Georgia

           32.   Principals used Spiech Michigan as a subterfuge to divert assets into Spiech

Georgia, avoid paying debts, and defraud creditors such as Plaintiffs.

           33.   Principals disregarded the separate corporate identity of Spiech Georgia and Spiech

Michigan when conducting their business affairs.

           34.   Spiech Georgia was simply an instrumentality for the transaction of Principals'

affairs.

           35.   Spiech Michigan and Spiech Georgia share the same bank accounts, and funds are

freely transferred between the two entities.

           36.   Spiech Georgia's corporate form has been disregarded so as to make it a mere sham

or a business conduit for Principals to divert assets away from bankrupt Spiech Michigan.

           37. All major decisions    for Spiech Georgia and Spiech Michigan were made by the

same individuals as one united entity in furtherance of the Principals' interests.

           38.   Spiech Georgia and Spiech Michigan's assets are completely dominated and

controlled by Principals.

           39.   Spiech Georgia treated Spiech Michigan's property as its own, investing funds   fiom

the sale of asparagus into Spiech Georgia's blueberry operations. Fufther, the property, assets, and

records of the two entities were commingled and not kept separate or apafi.




                                            Page 16 of91
     Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.17 Page 17 of 91



            40.     The Principals used Spiech Georgia as a vehicle for protecting themselves from,

    Spiech Michigan's impending financial failure.

            41.     Instead of using the funds from sales           of   asparagus   to pay Growers, Principals

    funneled the funds into Spiech Georgia, where they were used to fund blueberry growing

    operations, including fuel, equipment, supplies, labor, planting, haruesting, and other expenses and

    activities. See Exhibit L

            42.     In fact, Principals admitted that they spent funds that should have been used to pay

Growers on the Spiech Georgia blueberry operations in their communications to Growers.3

            43. By funneling its assets into Spiech Georgia's blueberry operation,                       Principals

enabled Spiech Michigan to avoid paying its creditors, such as Plaintiffs, and shield assets from

Spiech Michigan's bankruptcy.

       B. Growers'Produce         Sales to Spiech    Michigan

           44.     In or around May 2017, Growers and Spiech Michigan entered into multiple written

or oral contracts under which Growers agreed to sell Produce, and Spiech Michigan agreed to

purchase the Produce. True and correct copies                of the written contracts are attached hereto as

Exhibit J.

           45.     Specifically, Growers agreed to sell and Spiech Michigan agreed to purchase fresh

asparagus, which the USDA expressly recognizes as commodities covered under the provisions                        of
the Perishable Agricultural Commodities Act, 1930, as antended, 7 U.S.C. gg a99a-499t(2016)

("PACA',).4




3
   Communications from Principals to Growers can be found in Exhibits lthrough CC, identified and defined infra at
lTlle0 - e7.
4
  The USDA's Agricultural Marketing Service maintains and updates, in the ordinary course of its business, a complete
list of the USDA's PACA covered commodities online at:
lrttps://www.ams.usda.gov/sites/default/files/media/Commodities%2}Covercdo/o2\by%2lPACA.pdf,

                                                   Page 17   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.18 Page 18 of 91



           46.    Additionally, Spiech Michigan agreed to act as the Growers' agent to market and

 sell Growers' Produce to third party purchasers. See Exhibit J.

        47.      Golden Hart and Malburg Farms acted as a receiving station for Spiech Michigan,

and Spiech Michigan received, hydro-cooled and graded all asparagus that was shipped to Spiech

Michigan through Golden Hart and Malburg Farms.

        48.      Spiech Michigan also used Malburg Farms' boxes to transport Produce fiom

Malburg Farms' facilities to Spiech Michigan's packing plants.

        49.      Spiech Michigan issued   to Growers receiving forms reflecting the volume of
Produce that Spiech Michigan accepted from Growers.

        50.      Under its contracts with the Growers, Spiech Michigan agreed to pay the Growers

based on a minimum price term subject to increase based on Spiech's actual sales of the Growers'

Produce.

       51.       BW Orchards sold to Spiech Michigan, and Spiech Michigan purchased from BW

Orchards, Produce having an unpaid lot statement value       in the present aggregate amount of
$90,652.60. True and correct copies of the Lot Statements identifying the Produce BW Orchards

sold to Spiech Michigan, and a chart summarizingthe same is attached hereto as Exhibit K.

       52.       Fuehring Fatms sold to Spiech Michigan, and Spiech Michigan purchased fi'om

Fuehring Farms, Produce having an unpaid lot statement value in the present aggregate amount   of
$51,994.82. True and corect copies of the Lot Statements identifying the Produce Fuehring Farms

sold to Spiech Michigan, and a chaft summarizingthe same is attached hereto as Exhibit L.

       53.       Golden Hart sold to Spiech Michigan, and Spiech Michigan purchased from Golden

Hart, Produce having an unpaid lot statement value         in the present aggregate amount of




                                           Page 18 of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.19 Page 19 of 91



 $188,332.85. True and conect copies of the Lot Statements identifying the Produce Golden Hart

 sold to Spiech Michigan, and a chart summarizing the same is attached hereto as Exhibit M.

        54.     Green Ventures sold to Spiech Michigan, and Spiech Michigan purchased fi'om

 Green Ventures, Produce having an unpaid lot statement value in the present aggregate amount     of

 $77,415.96. True and correct copies of the Lot Statements, Receiving Report, and Pallet Reports

identifying the Produce Green Ventures sold to Spiech Michigan, and a chart summarizingthe

same is attached hereto as Exhibit N.

        55.    Hen'ygers Farms sold to Spiech Michigan, and Spiech Michigan purchased fiom

Herrygers Farms, Produce having an unpaid lot statement value in the present aggregate amount

of $87,561.32.True and correct copies of the Lot Statement and Receiving Report identifying the

Produce Henygers Fatms sold to Spiech Michigan, and a chaft summurizingthe same is attached

hereto as Exhibit O.

        56.    Jensen Farms sold    to Spiech Michigan, and Spiech Michigan purchased from

Jensen Farms, Produce having an unpaid     lot statement value in the present aggregate amount of

965,742.53. True and corect copies of the Receiving Report identifying the Produce Jensen Farms

sold to Spiech Michigan, and a chart summarizing the same is attached hereto as Exhibit P.

       57.     Lakeshore Farms sold to Spiech Michigan, and Spiech Michigan purchased from

Lakeshore Farms, Produce having an unpaid lot statement value in the present aggregate amount

of $67 ,261.45. True and correct copies of the Lot Statements, Receiving Reports, and Pallet Report

Summary identifying the Produce Lakeshore Farms sold           to Spiech Michigan,    and   a   chart

summarizing the same is attached hereto as Exhibit Q.

       58.     Vansickle Farms sold to Spiech Michigan, and Spiech Michigan purchased from

VanSickle Fatms, Produce having an unpaid lot statement value in the present aggregate amount



                                          Page 19 of91
    Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.20 Page 20 of 91



 of $66,756.61. True and conect copies of the Lot Statements, Receiving Reports, and Unpaid

 Invoice identifying the Produce VanSickle Farms sold          to   Spiech Michigan, and   a   chart

 summarizing the same is attached hereto as Exhibit R.

          59.    Malburg Acres sold to Spiech Michigan, and Spiech Michigan purchased from

Malburg Acres, Produce having an unpaid lot statement value in the present aggregate amount of

$101,214.95. True and correct copies of the Lot Statements, Receiving Reports, and Unpaid

Invoices identifying the Produce Malburg Acres sold to Spiech Michigan, and a chart summarizing

the same is attached hereto as Exhibit S.

          60.    Ran-Mark sold to Spiech Michigan, and Spiech Michigan purchased from Ran-

Mark, Produce having an unpaid lot statement value in the present aggregate amount of

$287,173.79. True and con'ect copies of the Lot Statements, Receiving Reports, and Pallet Reports

identifying the Produce Ran-Mark sold to Spiech Michigan, and a chaft summaizingthe same is

attached hereto as Exhibit T.

          61.    Paul Oomen sold to Spiech Michigan, and Spiech Michigan purchased from Paul

Oomen, Produce having an unpaid lot statement value          in the present   aggregate amount   of

$   106,344. I 1. True and correct copies of the Pallet Reports identifying the Produce Paul Oomen

sold to Spiech Michigan, and a chart summarizingthe same is attached hereto as Exhibit U.

         62.     Slocum Farms sold to Spiech Michigan, and Spiech Michigan purchased fiom

Slocum Farms, Produce having an unpaid lot statement value in the present aggregate amount of

$77,171.82. True and correct copies of the Unpaid Invoices and Pallet Reports identifying the

Produce Slocum Farms sold to Spiech Michigan, and a chaft summanzing the same is attached

hereto as Exhibit V.




                                            Page 20   of91
     Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.21 Page 21 of 91



            63.       Villadsen Farms sold to Spiech Michigan, and Spiech Michigan purchased fi'om

    Villadsen Fatms, Produce having an unpaid lot statement value in the present aggregate amount

    of $20,775.49. True and corect copies of the Unpaid Invoices and Pallet Reports identifying the

    Produce Villadsen Farms sold to Spiech Michigan, and a chart summ arizingthe same is affached

    hereto as Exhibit W.

           64. In aggregate, the Plaintiffs sold to Spiech Michigan, and Spiech Michigan
    purchased from Plaintiffs, Produce having an unpaid lot statement value of $1,288,398.31 as set

    forth in Exhibits Kthrough W. Achart summarizing damages amounts for all Plaintiffs is attached

 hereto as Exhibit X.

           65.        Spiech Michigan accepted each load of Produce which coresponds to the load

dates and numbers as listed in Exhibits        K through    W.


           66.        Spiech Michigan failed to object to or reject any of the Produce received from the

Growers identified in Exhibits K through W.

           67.        Under the contracts, Spiech Michigan promised to pay Growers "the last week                of
May, June, and July." See Exhibit J.

          68.     .   Based on the contracts between Growers and Spiech Michigan, Growers delivered

Produce to receiving farms such as Golden Haft, where the Produce was inspected and graded.

           69.        Under the contracts between Growers and Spiech Michigan, Growers were to be

paid for all Produce Spiech Michigan received which met the requisite quality standards when

inspected by the receiver.s




5
  The Quality Grade is defined in the contract between the parties as "[t]he grade based on, but not limited to poor
quality (e.g. seediness, sizing), odor disease, and insect infestation at the time of inspection upon arrival to our
facility," See Exhibil J (emphasis added).

                                                  Page 21   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.22 Page 22 of 91



         70.    However, after harvest, Defendants changed the payment structure, without notice

to or agreement from the Growers, so that they only intended to pay Growers for the Produce after

the Produce was packed for sale, and that the price paid to the Growers would not be adjusted

based on the actual sale.

         7I.    Because Growels were not properly notified               of this   change   of policy, they
continued to deliver Produce, expecting and relying upon the contractual terms that reflected

payment based on the quality of their Produce.

         72.    Fufiher, Defendants changed the quality standards they used to determine payment

to the Growers in the middle of the harvest         season       without notice to or agreement from the

Growers.

   '     73.    The contracts between Growers and Spiech Michigan contained a price term

promising payment in the last week of June, July, and August of each season. See Exhibit J.

         14.    In July of each season, Defendants agreed to send Growers regular lot statements

showing the amount due from Spiech Michigan to Growers for Produce. See Exhibit J.

         75.   However, as early as June 2017, Spiech Michigan stopped issuing regular lot

statements to the Growers and, therefore, made      it impossible for Growers to know how the quality

of their Produce was graded or how much Spiech Michigan owed Growers.

         76.   In September 2017, after harvest and delivery of the Produce had ended for the

season, Defendants issued "revised         lot statements" to Growers which announced in a "Loss

Statement" that Spiech Michigan was "adjusting the Gross amount paid to all growers for the 2017

season   by $.04/1b." The Loss Statement is stated on the Revised Lot Statements included in

Exhibits K, L, M, N, O,   Q.,   R, S, and T.




                                               Page 22 of   9l
     Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.23 Page 23 of 91



             77.      The Revised Lot Statements were inconsistent with contractually agreed-upon

    prices and with the July statements. See Exhibits J, K, L, M, N, O, e, R, S, and T.

             78.      Under the contracts, Growers and Spiech Michigan agreed that Spiech Michigan

    was required to supply weekly statements to Growers, See Exhibit J.

             79.      On information and belief, Defendants withheld such information from          the

    Growers for the pu{pose of concealing the amount Spiech Michigan owed to the Growers.

             80.      Under the contracts, Defendants agreed that Spiech Michigan would make weekly

    payments, to be issued about month after Produce was received by Spiech Michigan.6

            81.       However, Spiech Michigan never once met its payment obligations to the Growers

    in a timely manner.

            82.       Although Growers received a few payments, they were sporadic, partial, and late.

            83.       Further, the dish'ibution of payments between Growers appears to be arbitrary

because they are not based on the contracts, the quality of the Produce, or any other discemable

variable, resulting some Plaintiffs receiving respectively much lower payments for their Produce

than others.

            84.      From the due date of the first payment for Produce, Defendants made excuses and

employed delay tactics to induce Growers to continue to deliver Produce while Spiech Michigan

continued to fail to meet its payment obligations.

            85.      Further, for Growers who agreed to price terms based on market price, Spiech

Michigan's lot statements and accounting reflected market price calculations that were much lower

than the market price retumed by other packers in Spiech Michigan's area.




6
    The Produce was to be paid for, at the latest, 36 days after it was received.

                                                       Page 23 of   9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.24 Page 24 of 91



          86.    For Growers who agreed to price terms based on Spiech Michigan's actual sale of

 their Produce, Spiech Michigan's lot statements did not reflect any return to the Grower based

upon actual sale.

          87.    As such, the Growers are unpaid Produce suppliers having sold Produce to

Defendants during 2017 for which they remain unpaid.

          88.   Defendants failed to pay or otherwise deliver good funds to Growers in the amounts

set forth under the "Total Amount Due" columns in Exhibits                K through W, despite      repeated

demands from Plaintiffs.

          89. At all times relevant to the transactions at issue, Spiech Michigan                and Spiech

Georgia acted or failed to act by and through the Principals.

    C.    Spiech Michigan's Proposed Payment Plans and Promissory Notes

          90.   In August 2017, by and through Steve Spiech, Defendants sent BW Orchards,

Fuehring Farms, Herrygers Fatms, Lakeshore Farms, VanSickle Farms, Slocum Farms and

Villadsen Farms letters (the "August Letters") admitting its debt to Plaintiffs and the August 31,

2017 due date for that debt, and stating that Growers        "will   be paid   in full during the 2017 fiscal

year," and that "we will do our best to have you paid off by the end of September 120171." True

and con'ect copies of the August Letters to BW Orchards, Fuehring Farms, Henygers Farms,

Lakeshore Farms, Slocum Fatms, Vansickle Farms and Villadsen Farms are attached hereto as

Exhibit   Y.


          9I.   Spiech Michigan also sent Green Ventures and Jensen Farms a similar letter,

admitting to its debt to Plaintiffs and the July 28, 2017 due date, and stating that Growers "will be

paid in fulI during the 2017 fiscal year," and that "we will do our best to have you paid off by the




                                           Page 24 of   9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.25 Page 25 of 91



end   of September l2|llf." True and correct copies of the August Letters sent to Green Ventures

and Jensen Farms are attached hereto as Exhibit Z.

          92.         Spiech Michigan also sent Plaintiff Malburg Acres a similar letter, admitting to its

debt to Malburg Acres and the August 31,2017 due date, and stating that Malburg Acres                      "will   be

paid in full during the 2017 fiscal yeari' and that "we         will do our best to have you paid off by the

end of November 120171."             A tnre and correct copy of the August letter sent to Malburg Acres is

attached hereto as Exhibit AA.

         93.          Additionally, Spiech Michigan sent Plaintiff Ran-Mark a similar letter, admitting

to its debt to Ran-Mark and the August 31,2017 due date, and stating that Ran-Mark "will be paid

in ful1 during the 2017 fiscal year," and that "we will do our best to have you paid off by the end

of Decemb er 120171." A true and conect copy of the August letter sent to Ran-Mark is attached

hereto as Exhibit BB. Exhibits Y, Z, AA, and BB are hereinafter collectively referred to as the

"August Letters."

         94.          Further, the August Letters addressed to BW Orchards, Fuehring Farms, Herrygers

Farms, Lakeshore Farms, VanSickle Farms, Slocum Farms, Villadsen Farms, Malburg Acres, and

Ran-Mark stated that "[w]e are imposinga60/o interest rate on ourselves as of August3l,2017."

See   Exhibits   Y,   AA, and BB.

         95.          Additionally, the August Letters addressed to Green Ventures and Jensen Farms

stated that   "[w]e     are imposin g a 60/o interest rate on ourselves as of July 28, 2017   ."   See   Exhibit Z.

         96.          Then,   in   October 2017, by and through Steve Spiech, Defendants sent BW

Orchards, Fuehring Farms, Golden Hart, Green Ventures, Herrygers Farms, Lakeshore Farms,

Malburg Acres, Paul Oomen, Slocum Farms, and VanSickle Farms a "Proposed Payment Plan"

attached to a "Promissory Note." True and conect copies of the Promissory Notes and Proposed




                                                   Page 25   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.26 Page 26 of 91



Payment Plans Spiech Michigan issued to BW Orchards, Fuehring Farms, Golden Haft, Green

Ventures, Lakeshore Fatms, Malburg Acres, Paul Oomen, Slocum Farms, and VanSickle Farms

are attached hereto and incorporated herein as Exhibit CC,respectively.

          97.       The Proposed Payment Plan stated that Spiech Michigan would pay its debt to

Growers "in full with a 6% APR imposed interest rate," over a period of three years. See Exhibit

CC.

         98.     The Proposed Payment Plan also stated that one of the reasons Spiech Michigan

did not meet its contractual obligations to pay Growers by the end of 2017 was a "fd]evastating

freeze in Georgia directly preceding the start of the blueberry harvest." See Exhibit CC.

         99.     The Promissory Note reaffirmed Spiech Michigan's obligation to pay Growers for

"value received," and promised to pay the sums owed "together with an annual interest rate

percentage of 60/o," in monthly payments beginning in June 2018 and ending in June 2020. See

Exhibit CC (emphasis in original removed).

         100. According to the terms of the Promissory Notes, Spiech Michigan                defaults if,

among other reasons,      it "files a bankruptcy petition or anyone files an involuntary bankruptcy

petition against [it]" or if it "becomes insolvent and/or cannot pay [its] debts as they become due."

See   Exhibil CC.

         101.    Fufther, the Promissory Note contains an acceleration clause allowing for

immediate collection of the debt    if   Spiech Michigan defaults. See Exhibit CC.

         I02.    In the Promissory Note, Spiech Michigan ageed that its debt to Growers includes:

         (i) the Principal amount; (ii) Note Interest; (iii) Default Interest; (iv) Late Charges,
         (v) Insufficient Funds Charges; (vi) Amounts owed as a consequence of a declared
         Event of Default and acceleration by fGrowers]; and (vii) [Growers'] other costs
         and expenses of enforcing the Promissory Note including, but not limited to,
         attomeys' fees, and the costs of any arbitration proceeding to enforce the Note...



                                               Page26   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.27 Page 27 of 91



 See   Exhibit CC.

          103. Moreover, the Promissory     Note states that   "if at any time any payment . . . of the
 Guaranteed Debt is rescinded or must be restored or returned by [Growers] to Defendants upon

 the insolvency or bankruptcy of the Defendants or otherwise," the Promissory Note shall continue

to be effective "as if such payments or services had not been made." See Exhibit CC.

          104. Additionally,   the Promissory Note provides that "[n]o modification or waiver         of
the terms of the [Promissory Note] shall be allowed unless by written agreement signed by both

par1ies," and that a waiver of "any breach or default" shall not be deemed   a   waiver of any following

breaches or defaults. See Exhibit CC.

          105.   Defendants failed to payments the Growers for any of the unpaid Produce identified

in Exhibits K through W, as agreed under the Contracts, or as promised in the Promissory Notes

and Payment Plans.

    D.   Spiech Michigan's Contract with Produce Pay

         106.    On or about August 31,2017, Spiech Michigan and Produce Pay entered into              a

written Distribution Agreement, under which Spiech Michigan agleed to sell and Produce Pay

agreed to purchase certain Produce, specifically fresh grapes and fresh and frozen blueberries, both

of which are PACA covered commodities, for the express pu{pose of Spiech Michigan selling such

Produce to purchasers on commission on behalf of Produce Pay. See Exhibit F.

         107.    Spiech Michigan, by and through Principal, Tim Spiech, acknowledged and agreed

to the tems, conditions, representations, and warranties included in the Agreement by signing the

Agreement and indicating his title as "Owner/COO." See Exhibit F.

         108.    Pursuant to the Ageement, Spiech Michigan, under the direction, management, and

control of the Principals, sold and transferred "all right, title, and interest" in Produce to Produce



                                            Page27   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.28 Page 28 of 91



 Pay, and Produce Pay purchased and accepted all right, title, and interest in such Produce from

 Spiech Michigan,       in a series of not   less than thirty one (31) separate transactions    in ton-lot
 quantities (i.e., each shipment ofproduce totaled or exceeded 2,000 pounds in weight). See Exhibit

F,Part II, $3.2. True and correct copies of the Confirmations of        Sale and related Pallet Reports

 identifying the Produce Spiech Michigan sold to Produce Pay, for the purpose of selling the

Produce on Produce Pay's behalf, and a chart summarizing the same are attached hereto as Exhibit

DD.

          109.      Pursuant   to the Agreement, Spiech Michigan, by and through Tim                 Spiech,

registered each shipment of Produce with Produce Pay's online software Platform by uploading

Pallet Reports identiffing the Produce. See Exhibit F,Part II, $2.I and Exhibit DD.

          I   10.   By registering the Pallet Reports on the Platform, Spiech Michigan "certifiefd] that

it ha[d] title to such fProduce] and [was] legally capable of transfening the title to" Produce pay.

See   Exhibit F,Part II, $ 1(d) and 93.2(c).

         II   l.    After Tim Spiech uploaded each Asset Pool to the Platform, Produce Pay evaluated

and, relying on the representations and warranties Spiech Michigan made appurtenant thereto,

digitally purchased the Produce identified on the uploaded pallet reports by paying an amount

equal to fiftypercent of the market value of the Produce. See Exhibit     F,PafiI   and Part   II,   $ 2.1.

         ll2.       Produce Pay paid to Spiech Michigan the full agreed upon purchase price for all

Produce identified on the Pallet Reports Tim Spiech uploaded to the Platform for a total                      of
$501,136.85, See Exhibit DD.

         113. In connection       with each transaction, Produce Pay issued and Spiech Michigan, by

and through its Principals, received via the Platform, a billing statement, defined under the




                                               Page 28   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.29 Page 29 of 91



 Agreement as a "Confirmation of Sale," confirming Produce Pay's purchase of the corresponding

 Asset Pool identified on each uploaded Pallet Report. see Exhibit DD.

          ll4.     Additionally, Produce Pay and Spiech Michigan agreed that as consignment agent

 for Produce Pay, Debtor would be responsible for paying:

          fR]easonable attorneys' fees and expenses as part of an action to collect on this
          invoice. Actual attorneys' fees incuffed in bringing any action to collect on this
          invoice andlor enforcing any judgment granted and interest shall be considered as
          additional sums owed in connection with this transaction.

See   Exhibit F,Part II, $2. I and Exhibit DD.

          115.    The contract language quoted in paragraph 114 above represents a material part   of
Produce Pay's standard credit terms and the Distribution Agreement.

          116.    Defendants failed to object to Produce Pay's inclusion of the contract language

quoted inparagraphll4 above as a materialpartof the parties' Distribution Agreement.

          ll7.    Upon entering into the Distribution Agreement and accepting the Produce to sell

on Produce Pay's behalf, Spiech Michigan retained no rights in and to the Produce     it sold Produce

Pay except the mere possessory right necessary to sell Produce Pay's Produce to third parties as

Produce Pay's consignment agent. See Exhibit      F,PartII, $3.2 and $4.2.

          118.    Produce Pay and Spiech Michigan, by and through Tim Spiech, agreed that the

payment terms between the parties required Spiech Michigan to remit Company Proceeds

generated from Debtor's sale     of Produce Pay's Produce, to Produce Pay within thirty (30)    days.

See   Exhibits F,Part I and Part II, $ 1(0 and 96. I and Exhibit DD.

         119.     Pursuant to the Distribution Agreement, Spiech Michigan and Principals would

only have the right to retain the remainder of the gross sale proceeds from its sale of Produce Pay's

Produce to cover its related sales and marketing expenses upon, and not before, remittance of the

full gross   sale proceeds to Produce Pay.


                                             Page29   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.30 Page 30 of 91



         120.   Produce Pay and Spiech Michigan, by and through Tim Spiech, agreed that upon

 Spiech Michigan's failure to remit the gross sale proceeds to Produce Pay within the agreed upon

 thirty (30) day payment period, the amount the Spiech Michigan was entitled to retain would be

 subject to adjustment.

        I2l.    Specifically, on all shipments where Spiech Michigan failed to remit the gross sale

proceeds to Produce Pay within 30 days, Produce Pay would retain an additional percentage of the

gross sale proceeds at    a   rate   of 0.042% per day (e.g., Number of days past due x   0.042o/o   :
additional percentage retained by Produce Pay). See Exhibit    F,partll,   $6.2(b).

        122.    As Produce Pay's consignment agent, which was effective August 31,2017,         and,

under the direction, management, and control of Principals, Spiech Michigan sold all of Produce

Pay's Produce identified on the Pallet Reports to its customers in multiple states between

September 3,2017 and October 19,2017 , as a consignment agent for Produce Pay, and generated

invoices to its customers in the aggregate amount of $1,002,273.70. See Exhibit DD.

        123. Contrary to the terms of the Distribution           Agreement, under the direction,

management, and control of Principals, Spiech Michigan collected the gross sale proceeds from

its sale of Produce Pay's Produce to its customers and subsequently failed to remit any of the

collected funds to Produce Pay.

        124.    Spiech Michigan, under the direction, management, and control of Principals failed

to remit the full gross sale proceeds to Produce Pay, and consilquently, the amount that Spiech

Michigan and Principals are entitled to retain continues to decrease and other costs and expenses

chargeable against Spiech Michigan under the Distribution Agreement continue to increase.

       125.    Defendants currently owe Produce Pay the full value of the gross sale proceeds in

the current total aggregate amount of $1 ,275,961.10. See Exhibit DD.



                                              Page 30 of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.31 Page 31 of 91



                                                 COUNT     I
               PACA SECTION        2   VIOLATION: FAILURE TO PAY PROMPTLY
                                              PRINCIPALS

          126.   The Plaintiffs re-allege paragraphs    I through 24 and 32 through   125 as though

fully   set forth herein.

          I27. At all times relevant hereto, each of the Plincipals were officers, directors,
members, or shareholders of Spiech Michigan and Spiech Georgia and in control of their business

undertakings. See Exhibits B, E, H, and L

          128. At all times relevant hereto, the Principals          controlled and managed Spiech

Michigan and Spiech Georgia's operations and financial dealings. See Exhibits B, E, H, and L

          129.    At all times relevant hereto, each of the Principals was in a position to control and

manage Spiech Michigan and Spiech Georgia's operations and had the ability to control Spiech

Michigan's financial dealings.    See   Exhibits B, E, H, and I.

          130. At all times, Spiech Michigan and Spiech Georgia acted or failed to act through
Principals.

          131. As a PACA licensee, grower's            agent, consignment agent, dealer,   or broker of

Produce, Spiech Michigan, Spiech Georgia, and the Principals possessed a statutory duty to

promptly pay Plaintiffs for any and all Produce transactions.

          132. Throughout the sales period, Spiech Michigan received and accepted each of the

shipments of Produce from the Plaintiffs identified in Exhibits Kthrough W and DD.

         133. Under their    agreements    with the Growers, the Defendants were required to pay the

Growers for each shipment of Produce within thirty (30) days of Spiech Michigan's receipt and

acceptance of the Grower's Produce. See Exhibit J.




                                               Page   3l of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.32 Page 32 of 91



          134. Under their Distribution Agreement with Produce Pay, Defendants were               also

 required to remit the proceeds collected from the sale of Produce Pay's Produce within thifty (30)

 days   of spiech Michigan's   sale of Produce   pay's produce. see Exhibit   F,partl.
          135. Defendants failed to pay for the Produce they received from growers identified in

 Exhibits KthronghW.

          136. Defendants also failed to remit paynent to Produce Pay for the Produce identified

 in Exhibit DD.

          l3l.   At all times relevant hereto, Spiech Michigan lacked the ability to pay its creditors

in the ordinary course of business and was insolvent.

          138.    Tim Spiech admitted that the viability of Spiech Michigan in 2018 depended on the

success of Spiech Georgia. ,See Excerpt from Testimony of      Tim Spiech, In re: Spiech Fanns, LLC,

17-05398, Hr'g. Tr. 184:12-18, Ian.4,2018 attached hereto as Exhibit EE.

         I39.    The Principals, as owners, directors, managers, members, and shareholders of

Spiech Michigan, failed to cause Spiech Michigan to pay the Plaintiffs within the applicable

payment terms that were in effect between the parties at the time of each transaction.

         140. The matters and actions alleged in this Count          I   constitute a violation by the

Defendants of Section 2 of the PACA.

         l4l.     Defendants currently owe Plaintiffs an aggregate amount not less than

$2,220,831.68, plus further interest and all costs of collection, including attomeys'fees.

         I42.    As a direct result of the Defendants' aforementioned actions and inactions, the

Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.




                                             Page 32 of   9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.33 Page 33 of 91



                                             COUNT II
                                    PACA SECTION 2 VIOLATION:
                              MAKING FALSE OR MISLEADING STATEMENTS
                                            PRINCIPALS

         143   .   The Plaintiffs re-allege paragraphs        I   thr:ough 24, 32 through 125, and I 26 through

 142 as though     fully   set forth herein.

         144. At all times relevant hereto, each of the Principals were officers, directors,
members, or shareholders of Spiech Michigan and Spiech Georgia and in control of their business

undertakings. See Exhibits B, E, H, and I.

         145. At all         times relevant hereto, the Principals controlled and managed Spiech

Michigan and Spiech Georgia's operations and financial dealings . See Exhibits B, E, H, and I.

        146. At all times relevant             hereto, each of the Principals was in a position to control and

manage Spiech Michigan and Spiech Georgia's operations and had the ability to control financial

dealings. See Exhibits B, E, H, and I.

        147   .    As the Principals of a PACA licensee, grower's agent, consignment agent, dealer,

and broker of Produce, Principals possessed a statutory duty not to make, for a fraudulent purpose,

any false or misleading statement to Plaintiffs in connection with any and all Produce transactions

between the Parties.

        148. At all times, Spiech Michigan              and Spiech Georgia acted or failed to act through the

Principals.

        149.       Principals made several false statements regarding promises to pay Growers for the

Produce transactions at issue herein.

        150.       Principals failed to pay the Growers for any of the Produce identified in Exhibits        K
through Wwithin the payment terms agreed upon by the Parties.




                                                    Page 33 of91
    Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.34 Page 34 of 91



-        151.   Even before the first payment came due to the Growers on August 37,2017,

Principals began making oral and written promises that they would pay the Plaintiffs in full for the

Produce Spiech Michigan received from them. See Exhibits Y though BB.

        152. Beginning     in August, Defendants, by and through Principal Steve Spiech, issued

the August Letters to BW Orchards, Fuehring Farms, Green Ventures, Herrygers Farms, Jensen

Farms, Lakeshore Farms, Malburg Acres, Ran-Mark, Slocum Farms, VanSickle Farms, and

Villadsen Fatms promising to pay the Growers in full for each of the Produce transactions before

the end of the 2017 frscal year and promising to impose a 60/o interest rate on themselves. See

Exhibits Y though BB.

        153. Principals failed to make payment to any of these Growers or cause Spiech
Michigan to make any payment to the Growers, after issuing the August Letters.

        I54.    On information and belief, Principals never intended to pay these Growers, but,

instead, issued the letters for the fraudulent pulpose    of creating the false impression that it
possessed the ability   to pay, to buy time until Principals could file for Spiech Michigan's

bankruptcy, induce the Growers to refrain from taking any action to collect the debt owed to them,

and to induce the Plaintiffs to continue to sell Produce to Spiech Michigan.

        155.    Subsequently, Principals, by and through Steve Spiech, issued Promissory Notes

with incorporated Payment Plans to BW Orchards, Fuehring Farms, Golden Hart, Green Ventures,

Herrygers Farms, Lakeshore Farms, Malburg Acres, Paul Oomen, Slocum Farms, and VanSickle

Fatms again promising to pay the Growers in full for their Produce, but delaying the start of

payment into 2018 and promising to make monthly paynents through 2020. See Exhibit CC.

        156.    Principals assured the Growers in the Payment Plan that Spiech Michigan was

profitable in2017, which Principals knew was false and misleading because a little over a month



                                           Page 34 of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.35 Page 35 of 91



later, on November 22,2017, Spiech Michigan filed for protection under Chapter I 1 of the United

States Bankruptcy Code.

        157. Principals also assured the Plaintiffs in the Promissory       Notes that Growers would

be entitled to interest and   all costs of collection, including attorney's fees, in the event of Spiech

Michigan's default.

        158.    Spiech Michigan failed to make payment to any of the Growers for their Produce,

and Principals failed to cause Spiech Michigan to make any payments to the Growers after issuing

the Promissory Notes and, on information and belief, never intended to pay these Growers, but,

instead, issued the Promissory Notes for the fraudulent purposes of creating the false impression

that it possessed the ability to pay, to buy time until Spiech Michigan could file for bankruptcy, to

induce the Growers to refrain from taking action to collect the debt owed to them, and to induce

the Growers to continue to sell Produce to Spiech Michigan.

        159. Fufther,     Spiech Michigan, under the direction, management, and control of

Principals entered into the Distribution Agreement with Produce Pay on August 30,2017.

        160. Under the Distribution      Agreement, Spiech Michigan, by and through Principal Tim

Spiech, "certifie[d] that it ha[d] title to such fProduce] and [was] legally capable of transferring

the title to" Produce Pay. See Exhibit F,Pafi" II, $1(d) and 93.2(c).

        161.   Spiech Michigan,       by and through Principal Tim Spiech, fuither          agreed and

warranted under the Distribution Agreement that the "Produce [was] free from any and all liens,

encumbrances, charges, and security interests." See Exhibit F,Part      II, $3.2(b).

       162.    Principals were aware and had actual knowledge that the agreements and warranties

made as to Spiech Michigan's ownership and title to the Produce was false and misleading because,

on information and belief, the Produce was in fact completely collateralized by multiple lenders



                                              Page 35   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.36 Page 36 of 91



on agricultural and business loans, and subject to multiple security interests, liens,             and

encumbrances, and therefore, Spiech Michigan did not have clean, transferrable title to such

Produce.

         163. After Tim Spiech uploaded each Pallet Report to the Platform, specifying the
Produce Spiech Michigan wished to sell to Produce Pay, Produce Pay evaluated and, relying on

the representations and wananties Tim Spiech made appurtenant thereto, accepted and digitally

purchased the Produce identified on the uploaded pallet reports by paying an amount of             fifty

percent of the market value of the Produce, the agreed upon purchase price of the Produce, in full

to Spiech Michigan. See Exhibit DD.

        164.    Under the Agreement, Spiech Michigan, by and through Tim Spiech, agreed to act

as Produce Pay's consignment agent and sell the Produce sold to Produce Pay identified on the

Pallet Reporls to third party purchasers on Produce Pay's behalf, collect the gross proceeds of such

sales, and remit the   full amount of the gross   sales proceeds to Produce Pay. See Exhibit F.

        165. Instead of causing Spiech Michigan to uphold its obligations       under the Distribution

Agreement, Principals used the gross sale proceeds received for Produce Pay's Produce to invest

into Spiech Georgia and shield it from Spiech Michigan's impending bankruptcy.

        166. On information        and belief, Principals never intended to remit the gross sales

proceeds   to Produce Pay because less than three months after entering into the Distribution

Agreement, on November 22,2017 , Spiech Michigan filed for bankruptcy.

        167.    On information and belief, and because of their long history of PACA dealings the

Principals knew that as a result of their failure to pay their Produce suppliers, including Plaintiffs,

that they would lose their PACA license.




                                             Page 36   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.37 Page 37 of 91



           168. On information and belief, Principals      entered into the Distribution Agreement,

 uploaded the Pallet Repofts, and falsely stated that Spiech Michigan had clean, and transferrable

 title to the Produce for the fi'audulent purpose of buying time until Spiech Michigan could file for

 bankruptcy.

           169.   On information and belief, Principals entered into the Distribution Agreement,

 uploaded the Pallet Repofts, and falsely represented that they had clean and transfenable title to

the Produce for the fraudulent purpose of collecting and keeping the money that Produce Pay paid

to purchase the Produce, as well as the gross sale proceeds collected from the third party

purchasers, to invest it into Spiech Georgia and shield it from the creditors of Spiech Michigan,

including Produce Pay.

           I70.   Produce Pay relied upon Principals false guarantees and wananties that they held

clean and transferrable title to the Produce, and their promises to sell the Produce as Produce Pay's

consignment agent, and paid Spiech Michigan in         full for the Produce identified on the Pallet
Reports.

        l7l.      Subsequently, Principals threw Spiech Michigan into bankruptcy, and Produce Pay

remains unpaid for the Produce Spiech Michigan and the Principals sold on its behalf for the full

amount of the Produce Spiech Michigan sold as Produce Pay's consignment agent. See Exhibit

DD,

        172.      Principals' aforementioned breaches of their obligations of good faith and fair

dealing constitute violations of Section 2 of PACA.

        173.      Defendants currently owe Plaintiffs an amount not less than$2,220,831.68, plus

further interest and all costs of collection, including attomeys, fees.




                                            Page 37 of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.38 Page 38 of 91



         114.   As a direct result of the Defendants' aforementioned actions and inactions, the

Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.

                                     COUNT III
                       UNFAIR TRADE PRACTICE _ 7 U.S.C. Q 499b(4)
                 BREACH OF GOOD FAITH AND FAIR DEALING UNDER PACA
                                    PRINCIPALS

         175. Plaintiffre-alleges    paragraphs I through 24, 32through 125, 126through 142, and

143 through 174 as though   fully   set   forlh herein.

        176. At all times     relevant hereto, each          of the Principals were officers, directors,
members, or shareholders of Spiech Michigan and Spiech Georgia and in control of their business

undertakings. See Exhibits B, E, H, and I.

        171. At all times relevant hereto, the Principals              controlled and managed Spiech

Michigan and Spiech Georgia's operations and financial dealings. See Exhibits B, E, H, and I.

        178. At all times relevant hereto, each of the Principals        was in a position to control and

manage Spiech Michigan and Spiech Georgia's operations and had the ability to control Spiech

Michigan's financial dealings. See Exhibits B, E, H,        and L

        179. At all times, Spiech Michigan and Spiech Georgia acted or failed to act through
Principals.

        180. As a PACA licensee, grower's agent, consignment agent, dealer, or broker of

Produce, Spiech Michigan, Spiech Georgia, and their Principals possessed a statutory duty to deal

with Plaintiffs pursuant to a standard of honesty in fact and was fuither obligated to           observe

commercial standards of fair dealing in the Produce trade, which is defined, inter alia, in Section

2 of PACA.

        181.    Upon information and belief, at all times relevant hereto, Spiech Michigan lacked


                                               Page 38    of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.39 Page 39 of 91



 the liquidity or free cash flow to pay Plaintiff for the Produce identified in Exhibits K through W

 and   DD.

         182.    Spiech Michigan lacked adequate capitalization to pay its unpaid Produce suppliers

and to sustain any losses resulting from its inability to collect upon its own accounts receivable.

         183.   Upon information and belief, at all times relevant hereto, Spiech Michigan was

insolvent.

         184.   Upon information and belief, at all times relevant hereto, Spiech Michigan's

liabilities exceeded its assets.

         185. Principals possessed actual and constructive       knowledge   of   Spiech Michigan's

insolvency. See Exhibils lthrough CC.

         186.   Upon information and belief, Principals failed to preserve sufficient funds to fully

satisfr all of Spiech Michigan's obligations to its unpaid Produce suppliers, including Plaintiffs.

         187.   Principals improperly shifted the risk of Spiech Michigan's undercapitalization or

bad debt risk to Plaintiffs and its other unpaid Produce suppliers.

         188. Principals failed to voluntarily cease business operations and otherwise     to refrain

from purchasing Produce on credit while Spiech Michigan was either insolvent or during a time

when Spiech Michigan's liabilities exceeded its assets or it was unable to pay its just debts when

they became due.

         189.   Principals breached their obligation of good faith and fair dealing by, inter alia,

buying Produce on credit when the Principals knew or should have known of Spiech Michigan's

insolvency, making false and misleading statements in connection with the Produce transactions

identified in Exhibits Kthrough W and DD, andfailing to pay Plaintiffs for the Produce shipments

identified in Exhibits K through W and DD.



                                           Page 39   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.40 Page 40 of 91



        190. Principals further breached their duties of good faith and fair dealing by failing to
ensure that Spiech Michigan's funds were freely available to satisfy its outstanding obligations to

Plaintiffs or other similarly situated Produce suppliers.

        191.    Principals also breached their obligation of good faith and fair dealing by making

oral and written promises that they would pay the Plaintiffs in   full for the Produce Spiech Michigan

received from them with no intention of paying the Growers as promised.

        192. Principals breached     their obligations of good faith and fair dealing by issuing the

August Letters, Promissory Notes, and Payment Plans to certain Growers promising to pay the

Growers with no intention of ever paying the Growers as promis ed. See Exhibits           I through   CC.

        I93.    Principals failed to make payment to any          of these Growers or        cause Spiech

Michigan to make any payment to the Growers, after issuing the August Letters.

        194.    Principals assured the Growers in the Payment Plan that Spiech Michigan was

profitable   in 2017, which   was false and misleading because a little over a month later, on

November 21, 2017 , Spiech Michigan filed for protection under Chapter         1   I   of the United States

Bankruptcy Code.

        195. Following its admissions of debt and promises to pay, Principals           failed to make any

efforl to address the past due accounts.

       196.     Principals breached their obligations of good faith and fair dealing by creating the

false impression that it possessed the ability to pay to buy time until Spiech Michigan could file

for bankruptcy, induce the Growers to refrain fi'om taking any action to collect the debt owed to

them, and to induce the Plaintiffs to continue to sell Produce to Spiech Michigan.

       197.     Instead of using such proceeds to pay the Growers, Principals utilized the proceeds

from the sale of Growers' Produce to invest its resources into Spiech Georgia, siphon assets away



                                           Page 40   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.41 Page 41 of 91



from Spiech Michigan to hide them from its creditors, and shield such assets fi'om              Spiech

Michigan's impending bankruptcy.

          198.   Fufther, Principals hid Spiech Georgia's existence from the Growers so that the

Growers would not know that Principals were diverting the proceeds of the Growers' Produce to

fund the Georgia growing operation, pay Georgia labor costs transpoft labor, materials, and

equipment to Georgia, and generally invest the funds into Spiech Georgia, which is exempt from

PACA regulation, to keep it from it unpaid Produce suppliers, including Plaintiffs.    See   Exhibit L

          199.   Spiech Michigan, under the direction, management, and control         of Principals
entered into the Distribution Agreement with Produce Pay on August 30,2017 and certified to

Produce Pay that Spiech Michigan had clean, marketable title to the Produce       it sold to Produce
Pay, and that such Produce was unsncumbered by liens, or other security interests. See Exhibit F,

Part II, $1(d) and $3.2(c).

         200.    The Produce, was     in fact, completely collateralized by multiple lenders on
agricultural and business loans, and subject to multiple security interests, liens, and encumbrances,

and therefore, Spiech Michigan did not have clean, transferrable title to such Produce.

         201.    Spiech Michigan, by and through Principals, induced Produce Pay to pay the full

agreed upon purchase price     for said Produce, and agreed to act as Produce Pay's consignment

agent   to sell Produce Pay's Produce in good faith, collect the gross proceeds of such sales, and

remit the full amount of the gross sales proceeds to Produce Pay.

         202.    Instead of causing Spiech Michigan to uphold its obligations under the Distribution

Agreement, Principals used the gross sale proceeds received for Produce Pay's Produce to invest

into Spiech Georgia, avoid its debt to Produce Pay and shield it from Spiech Michigan's impending

bankruptcy, which occurred less than three months after entering into the Distribution Agreement.



                                            Page4l of9l
   Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.42 Page 42 of 91



          203.    On information and belief, and because of their long history of PACA dealings, the

  Principals knew that as a result of their failure to pay their Produce suppliers, including plaintiffs,

  that they would lose their PACA license.

          204.    Instead of using the proceeds for its sale of Plaintiffs' Produce to pay its debts to

  Plaintiffs, Principals collected and kept the money   as   well   as the gross sale proceeds   collected fi-om

  the third party purchasers, to invest it into Spiech Georgia, which is exempt fi'om PACA regulation,

  and shield   it from the creditors of Spiech Michigan, including Plaintiffs and attempt to avoid
  liability under PACA.

          205.    Subsequently, Principals threw Spiech Michigan into bankruptcy, and all of the

 Produce related transactions conducted with Plaintiffs as identified in Exhibils K through W and,

 DD remain unpaid.

          206.    Principals' aforementioned breaches of their obligations of good faith and fair

 dealing constitute violations of Section 2 of PACA.

          207.   Defendants currently owe Plaintiffs an amount not less than$2,220,831.68, plus

 further interest and all costs of collection, including attomeys' fees.

          208.   As a direct result of the Defendants' aforementioned actions and inactions, the

 Growers and Produce Pay have each incur:red damages in the specific amounts set forlh in the

 Damages Chart attached hereto as Exhibit X.

                                                  COUNT IV
                           UNFAIR      EPRACTICE_7U      s 499b(4)
                            BREACH OF EXPRESS OR IMPLIED DUTIES
                                        PRINCIPALS

          209.   Plaintiff re-alleges paragraphs Plaintiff re-alleges paragraphs I through 24,32

through 125,126 through 142,143 through 174, and 175 through 208               as   though fully set forth

herein.


                                             Page 42    of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.43 Page 43 of 91



        210. At all times relevant hereto, each of the Principals were officers, directors,
members, or shareholders of Spiech Michigan and Spiech Georgia and in control of their business

undertakings. See Exhibits B, E, H, and I.

        211. At all     times relevant hereto, the Principals controlled and managed Spiech

Michigan and Spiech Georgia's operations and financial dealings. See Exhibits B, E, H, and L

        212.    At all times relevant hereto, each of the Principals was in a position to control and

manage Spiech Michigan and Spiech Georgia's operations and had the ability to control Spiech

Michigan's financial dealings.   See   Exhibits B, E, H, and L

        213. At all times, Spiech Michigan and Spiech Georgia         acted or failed to act through

Principals.

        214. As a PACA        licensee, grower's agent, consignment agent, dealer, or broker      of
Produce, Spiech Michigan possessed a duty to "perform any specification or duty, express or

implied, arising out of any undertaking in connection with any [Produce] transaction" with Plaintiff

other similarly situated Produce suppliers.

        215.   As a PACA licensee, grower's agent, consignment agent, and dealer or broker of

Produce, Spiech Michigan possessed a duty to "truly and corectly account" to Plaintiff.

       216.    As a PACA licensee, grower's agent, consignment agent, and dealer or broker of

Produce, Spiech Michigan possessed a duty to "make full payment promptly" to Plaintiff.

       2ll . As a PACA      licensee, grower's agent, consignment agent, and dealer or broker     of
Produce, Spiech Michigan possessed a duty to "exercise reasonable care and diligence in disposing

of the produce promptly in a fair and reasonable manner."




                                              Page 43   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.44 Page 44 of 91



           2I8.      As a persons listed on the PACA license or otherwise in control of or in      a   position

to control Spiech Michigan, the Principals also had the duties and responsibilities set forth in the

preceding paragraphs.

           219. At all times relevant       to this action, each of the Principals were officers, directors,

or members of Spiech Michigan, and the persons in charge of its business undertakin                     gs. See

Exhibits B, E, H, and L

           220.      On information and belief, at all times relevant to this action the Principals were

engaged, directly or indirectly, in the business of buying or selling Produce in interstate or foreign

commerce in wholesale or jobbing quantities.

           221.      At all times relevant to this action, the Principals controlled   and managed Spiech

Michigan's operations and had control over Spiech Michigan's financial dealings.            See   Exhibits B,

E,   H,   and   I.

           222.      At all times relevant to this action, the Principals were in a position to control    and

manage Spiech Michigan's operations and had the ability to control Spiech Michigan's financial

dealings. See Exhibits B, E, H, and L

           223. At all times relevant to this action, the Principals       had the authority to direct the

payment         of Spiech Michigan's operating funds and otherwise had the power to direct the
application or disposition of its assets.

           224.      At all times relevant to this action, the Principals were in   a position to influence

Spiech Michigan's application of its operating funds and otherwise had the power to influence the

application or disposition of its assets.

          225.       Upon information and belief, at all times relevant to this action, the Principals were

the authorized signatories on Spiech Michigan's bank account(s) and otherwise had the power to



                                                 Page   44   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.45 Page 45 of 91



direct the application or disposition of its assets . See Exhibits B, E, H, and L

        226. As officers, directors, or members of Spiech            Michigan, the Principals had     a

statutory duty to ensure that Spiech Michigan performed all duties, express or implied, arising out

of Spiech Michigan's undertakings in connection with Spiech Michigan's Produce          transactions,

which included, inter alia, ensuring Spiech Michigan's compliance with its obligations to

Plaintiffs under PACA.

        227.    As officers, directors, or members of Spiech Michigan, the Principals were in         a

position to exercise judgement, discretion, or control over Spiech Michigan's operations and

financial dealings, which included, inter alia, ensuring that Spiech Michigan neither acted nor

failed to act in any manner that could result in Spiech Michigan's violation of its obligations to

Plaintiffs under PACA or which could prejudice or impair the ability of Spiech Michigan's unpaid

Produce suppliers, including Plaintiffs, to recover money owed to each of them in connection with

any Produce transactions involving the Company.

        228.    As officers, directors, members, or shareholders of Spiech Michigan, the Principals

knew or should have known of Spiech Michigan's failure to pay each of Plaintiffs' unpaid Produce

transactions as they fell due.

       229.    As offltcers, directors, or members of Spiech Michigan, the Principals possessed the

power necessary to counteract or obviate the decisions of Spiech Michigan not to pay Plaintiffs,

to make false or misleading statement to induce Plaintiffs to continue doing business with Spiech

Michigan, and to induce Plaintiffs to delay or forgo collections efforts for the purpose of funneling

assets to Spiech Georgia to shield them   from Spiech Michigan's impending bankruptcy.

       230.    Upon information and belief, Principals failed to preserve sufficient funds to fully

satisfy all of Spiech Michigan's obligations to its unpaid Produce suppliers, including Plaintiffs.



                                            Page 45   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.46 Page 46 of 91



         231.   Principals improperly shifted the risk of Spiech Michigan's undercapitalization or

 bad debt risk to Plaintiffs and its other unpaid produce suppliers.

        232.    Because Principals controlled or were in a position to control Spiech Michigan, and

 Plaintiffs' invoices have not been paid from Spiech Michigan's assets as its bills fell due, the

Principals breached their express or implied duties under Section 2 of pACA.

        233.    Because the Principals were either in control or were in a position to control Spiech

Michigan, and the Principals failed to ensure that there were, at all times, sufficient assets available

to satisfy all of Spiech Michigan's obligations to Plaintiffs as unpaid Produce suppliers, the

Principals breached their express or implied duties under Section 2 of pACA.

        234.    Because Principals were either      in control or in a position to control Spiech
Michigan, and the Principals failed to cause Spiech Michigan to make, or ensure that Spiech

Michigan made full payment promptly to Plaintiffs in connection with their Produce transactions,

the Principals breached their express or implied duties under Section 2 of PACA.

        235.    Because Principals were either      in control or in a position to control Spiech
Michigan, and the Principals failed to cause Spiech Michigan to truly and correctly account, or

ensure that Spiech Michigan truly and conectly accounted           for its Produce transactions with
Plaintiff, the Principals breached their express or implied duties under Section 2 of PACA.

       236.     Because Principals were either      in control or in a position to control Spiech
Michigan, and the Principals failed to cause Spiech Michigan to use reasonable care, or ensure that

Spiech Michigan used reasonable care in disposing of Plaintiffs' Produce (i.e., selling it to third

parties for the best price possible), the Principals breached their express or implied duties under

Section 2 of PACA.




                                            Page 46 of   9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.47 Page 47 of 91



        237.   Because Principals were either     in control or in a position to control Spiech
Michigan, and the Principals failed to voluntarily cease business operations and otherwise to

refrain fi'om purchasing Produce on credit while Spiech Michigan was either insolvent or during a

time when Spiech Michigan's liabilities exceeded its assets or it was unable to pay its just debts

when they became due, the Principals breached their express or implied duties under Section 2    of
PACA.

        238.   Because Principals were either     in control or in a position to control Spiech
Michigan, by failing to ensure that Spiech Michigan's funds were freely available to satisfy its

outstanding obligations to Plaintiffs or other similarly situated Produce suppliers, the Principals

breached their express or implied duties under Section 2 of PACA.

        239.   Because Principals were either     in control or in a position to control Spiech
Michigan, by making the verbal and written promises to pay including the August Letters,

Promissory Notes, and Payment Plans, created the false impression that it possessed the ability to

pay to buy time until Spiech Michigan could file for bankruptcy, induced the Plaintiffs to refrain

from taking any action to collect the debt owed to them, and induced the Growers to continue to

sell Produce to Spiech Michigan, the Principals breached their express or implied duties under

Section 2 of PACA.

        240.   Because Principals were either    in control or in a position to control Spiech
Michigan, and instead of using such proceeds to pay the Growers, Principals utilized the proceeds

from the sale of Growers' Produce to invest its resources into Spiech Georgia, siphon assets away

from Spiech Michigan to hide them from its creditors, and shield such assets fi'om          Spiech

Michigan's impending bankruptcy, the Principals breached their express or implied duties under

Section 2 of PACA.



                                          Page47 of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.48 Page 48 of 91



        241.   Because Principals were either       in control or in a position to control Spiech
Michigan, and hid Spiech Georgia's existence from the Growers so that the Growers would not

know that Principals were diverting the proceeds of the Growers' Produce to fund the Georgia

growing operation, the Principals breached their express or implied duties under Section 2 of

PACA.

        242.   Because Principals were either       in control or in a position to control Spiech
Michigan, and instead of using the proceeds from the sale of Plaintiffs' Produce to pay Plaintiffs,

Principals utilized the proceeds to pay for Georgia labor costs, to transport labor, materials, and

equipment to Georgia, and generally invest the funds into Spiech Georgia, which is exempt from

PACA regulation, to keep the assets away from it unpaid Produce suppliers, including Plaintiffs,

the Principals breached their express or implied duties under Section 2 of PACA. See Exhibit I.

        243.   Because Principals were either       in control or in a position to control Spiech
Michigan, and failed to counteract or obviate Spiech Michigan's false promises to pay Plaintiffs,

including the August Letters, PromissoryNotes, and Payment Plans, and failure or refusal to fulfill

such promises, the Principals breached their express or implied duties under Section 2 of PACA.

        244.   Because Principals were either       in control or in a position to control Spiech
Michigan, and failed to counteract or obviate Spiech Michigan's misrepresentations regarding its

ownership and clean title to the Produce it sold to Produce Pay, fraudulently inducing Produce Pay

to purchase the Produce identified in   Exhibit, and diverting the proceeds from the sale of Produce

Pay's Produce to Spiech Georgia to avoid remitting payment to Produce Pay, the Principals

breached their express or implied duties under Section 2 of PACA.

       245.    Because Principals were either      in control or in a position to control    Spiech

Michigan, and the Principals failed to counteract or obviate the decisions of Spiech Michigan not



                                             Page 48 of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.49 Page 49 of 91



 to pay Plaintiffs from Spiech Michigan's assets and instead diverted the proceeds from the sale          of
 Plaintiffs' Produce to Spiech Georgia for the purpose of avoiding their debts to Plaintiffs, the

 Principals breached their express or implied duties under section 2 of pACA.

        246. All of the Produce related transactions              conducted with Plaintiffs as identified in

Exhibits Kthrough W and DD remainunpaid.

        247.    Defendants currently owe Plaintiffs an amount not less than$2,220,831.68, plus

further interest and all costs of collection, including attorneys' fees.

        248.   As a direct result of the Defendants' aforementioned actions and inactions, the

Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.

                                        COUNT V
                                CONSPIRACY TO DEFRAUD
                              PRINCIPALS & SPIECH GEORGIA

        249.   Plaintiffs re-allege paragraphs        1   through 24,32 through 125,126 through 142,143

through 174,175 through 208, and 209 through24S as though fully set forth herein.

        250.   On information and belief, Defendants each willingly and willfully conspired and

agreed among themselves, and     with Spiech Michigan, to perform the tortious and other wrongful

acts and schemes set forth in this Complaint.

       251. At all times relevant hereto, each of the Principals                  were officers, directors,

members, or shareholders of Spiech Michigan and Spiech Georgia and in control of their business

undertakings. See Exhibits B, E,   H,   and   I.

       252. At all     times relevant hereto, the Principals controlled and managed Spiech

Michigan and Spiech Georgia's operations and financial dealings . See Exhibits B, E, H, and.I.




                                                   Page 49 of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.50 Page 50 of 91



          253.   At all times relevant hereto, each of the Principals was in a position to control and

manage Spiech Michigan and Spiech Georgia's operations and had the ability to control financial

dealings. See Exhibits B, E, H, and L

          254. At all times, Spiech Michigan       and Spiech Georgia acted or failed to act through

Principals.

          255.   Based on their positions of management and control, and based on the August

Letters and the Promissory Notes and Paynent Plans they issued to the Growers, Principals were

aware of Spiech Michigan's financial hardship. See Exhibils l/through CC.

          256.   Additionally, Principals had actual and constructive knowledge of the contracts

between Spiech Michigan and the Growers, and Spiegh Michigan's inability to pay its debts to

Plaintiffs because of their positions of management, direction, and control over Spiech Michigan

and Spiech Georgia's financial and business dealings.

          257. In fact, Principals admittedly designed the Grower contracts to permit Spiech
Michigan to return as little money   as   possible to the Growers. SeeExcerpt from Testimony of Tim

Spiech,   In re: Spiech Farms, LLC, 17-05398, Hr'g. Tr. 233:10-22,      Jan.   4,2018 attached hereto as

Exhibit FF.

          258.   The Principals also designed their contracts to conceal the amount of return the

Growers could expect until the Growers were paid,         if at all. ,See Excerpt from Testimony of Tim
Spiech,   In re: Spiech Fanns, LLC, 17-05398, Hr'g. Tr.240:10-13, Ian. 4,2018 attached hereto as

Exhibit GG.

          259.   The Growers' expectation of payment for their Produce was based on a formula

contained in the Growers' contracts which showed the Growers how their payment would be




                                              Page 50   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.51 Page 51 of 91



 calculated, but the contracts did not provide away for Growers to calculate or otherwise determine

what they would be paid in exchange for their Produce. See Exhibit GG.

        260.    Spiech Michigan, under Principals' management, direction, and control, received

the Produce from Growers, marked up the price by adding in fees, expenses, and costs, and sold

the Produce to third party purchasers.

        261.   Thereafter, under the direction, management, and control of the Principals, Spiech

Michigan collected the sale price, plus the additional fees and expenses, from the third party

purchasers.

        262.   However, Spiech Michigan, under the direction, management, and control of

Principals, elected not to pay the Growers.

        263.   Principals, acting in conceft, utilized Spiech Michigan as a conduit to siphon assets

into Spiech Georgia.

       264.    Principals diverted the assets collected by Spiech Michigan fi'om its resale of

Growers' Produce, which should have been used to pay the Growers, to Spiech Georgia for the

purpose of hiding such assets and otherwise placing assets outside the reach of its creditors,

including Plaintiffs, and to insulate Defendants from Spiech Michigan's impending bankruptcy.

       265.    Specifically, instead ofpaying the Growers, the Principals elected to use the money

that should have been used to pay the growers to purchase new harvesters costing $120,000.00,

which Defendants used in both Michigan and Georgia, pay $20,000.00 in labor costs for Spiech

Georgia, and $22,000.00 in fuel, food, supplies, equipment, housing for harvest laborers, and

technology upgrades for both Spiech Michigan and Spiech Georgia. See Exhibit I.

       266.    Additionally, under the Principals' direction, management, and control, on August

30,2017, Spiech Michigan entered into the Distribution Agreement with Produce Pay.



                                          Page 51   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.52 Page 52 of 91



         267.   Under the Distribution Agreement, Spiech sold Produce to Produce Pay and in

retutn, Produce Pay paid Spiech Michigan a fixed purchase price for the Produce.

         268.   Then, pursuant to the Distribution Agreement, Spiech Michigan acted as Produce

Pay's consignment agent.

         269.   As Produce Pay's consignment agent, Spiech Michigan sold the Produce to third

party purchasers, invoiced the third parties for such sales, and collected the proceeds fi'om such

sales.

         270.   In fact, Spiech Michigan, by and through Principals, admittedly collected all of the

proceeds from the third parties.

         271.   As Produce Pay's consignment agent, Spiech Michigan had a duty to collect and

remit to Produce Pay the full amount of the gross sale proceeds received from its sale of Produce

Pay's Produce, and, thereafter, Produce Pay would be obligated to pay Spiech Michigan              a

commlsslon.

         272.   Spiech Michigan collected the gross sale proceeds, but under the direction,

management, and control of Principals, elected not to remit the full price of Produce Pay's Produce.

         273.   On information and belief, Principals intended to enter into the Distribution

Agreement to keep the business alive until they could file for Spiech Michigan's bankruptcy.

         274.   Principals entered into the Distribution Agreement at that particular time for the

pu{pose of obtaining the purchase price money from Produce Pay before they filed for Spiech

Michigan's bankruptcy so they would be able to process and sell Spiech Michigan's stockpile of

frozen blueberries. On information and    beliel if Spiech Michigan had filed for bankruptcy any

earlier, they would have forfeited those assets.




                                            Page 52   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.53 Page 53 of 91



         275.    On information and belief, Principals never intended to uphold their obligations

under the contracts with Growers or the Distribution Agreement or cause Spiech Michigan to

uphold its obligations.

         276.    On information and belief, Principals never intended to pay their debts to the

Plaintiffs.

        271.     On information and belief, instead of using the money Spiech Michigan collected

from the resale of Growers' Produce and the consignment sale of Produce Pay's                Produce,

Principals conveyed the proceeds into Spiech Georgia or made disbursements to themselves to

keep assets away from Spiech Michigan's creditors, including Plaintiffs.

        218.     Principals failed to object or otherwise act to prevent Defendants' decision not to

pay Growers for their Produce.

        279.     To effectuate the purpose of defrauding Plaintiffs, Principals issued the August

Letters, the Promissory Notes, and the Proposed Payment Plans to convince Growers that Spiech

Michigan would pay their debts in full and to induce them to refrain from taking measures to

collect the debt that Defendants owed them for the Produce identified on Exhibits K throtgh          W,


until the Defendants could throw Spiech Michigan into bankruptcy in attempt to extinguish their

debts to the Plaintiffs.

        280. On information        and belief,   in   preparation   to throw   Spiech Michigan into

bankruptcy, the Principals invested the assets collected from the resale of Produce purchased from

Growers and the proceeds from the sale of Produce Pay's Produce into Spiech Georgia, instead         of
using it to pay the Plaintiffs, so that such assets would be separate fi'om the bankruptcy estate.

        281.    Spiech Michigan, under the direction, management, and control           of Principals
entered into the Distribution Agreement with Produce Pay.




                                            Page 53   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.54 Page 54 of 91



        282.    Under the Distribution Agreement, Spiech Michigan, by and through Principal Tim

Spiech, "certifiefd] thatit ha[d] title to such fProduce] and [was] legally capable of transfening

the title to" Produce Pay. See Exhibit F,Part II, $l(d) and 93.2(c).

        283.    Spiech Michigan, by and through Principal Tim Spiech, further agreed and

warranted under the Distribution Agreement that the "Produce [was] free from any and all liens,

encumbrances, charges, and security interests." See Exhibit      F,Pafi II, $3.2(b).

        284.    Principals were aware and had actual knowledge that the agreements and wamanties

made as to Spiech Michigan's ownership and title to the Produce was false and misleading because,

on information and belief, the Produce was in fact completely collateralized by multiple lenders

on agricultural and business loans, and subject to multiple security interests, liens,             and

encumbrances, and therefore, Spiech Michigan did not have clean, transferrable title to such

Produce.

        285. After Tim Spiech uploaded each Pallet Report to the Platform, specifying                  the

Produce he wished        to sell to   Produce Pay, Produce Pay evaluated and, relying on the

representations and waranties      Tim Spiech made appurtenant thereto, digitally purchased the

Produce identified on the uploaded pallet reports by paying an amount of fifty percent (50%)           of

the market value of the Produce, the agreed upon purchase price of the Produce, in full to Spiech

Michigan.

        286.   Under the Agreement, Spiech Michigan, by and through Tim Spiech, agreed            to   act

as Produce Pay's consignment agent and sell the Produce sold to Produce Pay identified on the

Pallet Reports to third party purchasers on Produce Pay's behalf, collect the gross proceeds of such

sales, and remit the   full amount of the gross   sales proceeds to Produce Pay. See Exhibit F.




                                             Page 54   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.55 Page 55 of 91



        287.    Instead of causing Spiech Michigan to uphold its obligations under the Distribution

Agreement, Principals used the gross sale proceeds received for Produce Pay's Produce to invest

into Spiech Georgia and shield it from Spiech Michigan's impending bankruptcy.

        288.    On information and belief, Principals never intended to remit the gross           sales

proceeds   to Produce Pay because less than three months after entering into the Distribution

Agreement, on November 22,2017, Spiech Michigan filed for bankruptcy.

        289.    On information and belief, and because of their long history of PACA dealings the

Principals knew that as a result of their failure to pay their Produce suppliers, including Plaintiffs,

that they would lose their PACA license.

        290.    On information and belief, Principals entered into the Distribution Agreement,

uploaded the Pallet Repofts, and falsely stated that Spiech Michigan had clean, and transfenable

title to the Produce for the fraudulent pulpose of inducing Produce Pay to pay Spiech Michigan

for the Produce Spiech sold to Produce Pay, investing such funds into Spiech Georgia to shield it

from creditors, including Plaintiffs, and buy time until Spiech Michigan could file for bankruptcy.

        291.   On information and belief, Principals entered into the Distribution Agreement,

uploaded the Pallet Reports, and falsely stated that they had clean and transferrable title to the

Produce for the fraudulent pulpose of collecting and keeping the money that Produce Pay paid to

purchase the Produce, as well as the gross sale proceeds collected fiom the third party purchasers,

to invest it into Spiech Georgia and shield it from the creditors of Spiech Michigan, including

Produce Pay.

       292.    Produce Pay relied upon Principals false guarantees and wananties that they held

clean and transferrable title to the Produce, and their promises to sell the Produce as Produce Pay's

consignment agent, and paid Spiech Michigan for the Produce identified on the Pallet Reports.



                                            Page 55   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.56 Page 56 of 91



          293.   Subsequently, Principals funneled the funds collected fi'om the sale of Produce

 Pay's Produce into Spiech Georgia and threw Spiech Michigan into bankruptcy, and Produce Pay

remains unpaid for the Produce Spiech Michigan and the Principals sold on its behalf.

          294.   In fuither preparation to throw Spiech Michigan into bankruptcy and their attempt

to extinguish its debts to Plaintiffs, Principals Steve, Bradley, and Robin sold the majority of their

shares to Tim. See Exhibit E.

          295.   Leading up to Spiech Michigan's bankruptcy, Principals paid the operating costs,

improvement costs, and the debts of certain creditors, such as lenders and land lessors, of Spiech

Georgia instead of paying the Plaintiffs. SeeExcerpt from Testimony of Eve Stone, In re: Spiech

Farn$, LLC,17-05398, Hr'g. Tr. 15:18-16:7, Jan. 31, 2018 attached hereto as Exhibit HH.

          296.   As of the date of this filing, Spiech Michigan's debts to Plaintiffs remain unpaid.

          297.   Defendants curently owe Plaintiffs an amount not less than$2,220,831.68, plus

further interest and all costs of collection, including attorneys' fees.

          298.   As a direct result of the Defendants' aforementioned actions and inactions, the

Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.

                                            COUNT VI
                                             FRAUD
                                           PRINCIPALS

          299.   The Plaintiffs re-allege paragraphs 1 through 24, 32through I25, 126 through 142,

143 through   174,175 through 208,209 through 248,and249 throughzgS          as   though fully set forth

herein.




                                            Page 56 of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.57 Page 57 of 91



        300. At all times relevant hereto, each of the Principals were officers, directors,
members, or shareholders of Spiech Michigan and Spiech Georgia and in control of their business

undertakings. See Exhibits B, E, H, and I.

        301. At all     times relevant hereto, the Principals controlled and managed Spiech

Michigan and Spiech Georgia's operations and financial dealings . See Exhibits B, E, H, and I.

        302.   At all times relevant hereto, each of the Principals was in a position to control and

manage Spiech Michigan and Spiech Georgia's operations and had the ability to control financial

dealings. See Exhibits B, E, H, and I.

        303. At all times, Spiech Michigan and Spiech Georgia acted or failed to act through
Principals.

        304.   Principals made several false statements and representations regarding the Spiech

Michigan's solvency and its ability to pay Plaintiffs for the Produce transactions at issue herein.

        305.   Spiech Michigan, under the direction, control, and management of the Principals,

entered into the Contracts with Growers for the purpose of purchasing Produce. See Exhibit J.

        306.   Growers cultivated and grew the Produce, and delivered it to Spiech Michigan.

        307.   Spiech Michigan received and accepted all of the Produce identified in Exhibits    K
through w and DD and failed to make any rejection or objection whatsoever.

       308.    Underthe direction, management, and control of Principals, Spiech Michigan failed

to pay any of the Plaintiffs for any of the Produce identified in Exhibits K through W and DD

within the payment terms agreed upon by the parties.

       309.    Even before the firstpayment came due to the Plaintiffs on August 3l,20l7,Spiech

Michigan, by and through the Principals, began making oral and written promises that they would




                                             Page 57   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.58 Page 58 of 91



pay the Plaintiffs in full for the Produce Spiech Michigan received from them. See Exhibits Y

through CC.

           310.    Beginning in August, Spiech Michigan, by and through Principal Steve Spiech,

issued the August Letters to a number of the Plaintiffs promising to pay the     Plaintiffs' in full for

each   of the Produce transactions before the end of the 2017 fisca| year and promising to impose a

60/o interest   rate on themselves . See Exhibits Y through BB.

           311.    Spiech Michigan,     by and through the Principals' direction, control, and
management, did not make any payment to any of the Plaintiffs after issuing the August Letters.

           312.    Instead, on information and belief, Principals issued the August, Letter for the

fraudulent pulposes of creating the false impression that it possessed the ability to pay, to buy time

until Spiech Michigan could file for bankruptcy, and to induce the Plaintiffs to continue to sell

Produce to Defendants.

           313.   Subsequently, Principals, by and through Steve Spiech, issued Promissory Notes
       ,
with incorporated Payment Plans to a number of Plaintiffs, again promising to pay the Plaintiffs

in full, but delaying the start of payment into 2018 and promising to make monthly           payrnents

through 2020. See Exhibit CC.

           3I4.   In the August Letters, Principals assured the Plaintiffs in the Payment Plan that

Spiech Georgia was profitable in2017 . See Exhibit CC.

           315.   Principals had actual and constructive knowledge that Spiech Michigan would not

have the ability to pay the Plaintiffs and never intended to pay the Plaintiffs because a little over a

month after issuing the Promissory notes and Payment Plans, on November 22, 2017, Spiech

Michigan filed for protection under Chapter 11 of the United States Bankruptcy Code.




                                              Page 58   of9l
    Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.59 Page 59 of 91



         316. On information        and belief, and because     of their long history of dealings   the

Principals knew that as a result of their failure to pay their Produce suppliers, including Plaintiffs,

that they would lose their PACA license.

        317.      Defendants failed to make any payment to any of the Plaintiffs after issuing the

Promissoty Notes and, on information and belief, never intended to pay the Plaintiffs, but, instead,

issued the August Letters and the PromissoryNotes and Payment Plans for the fraudulent pulposes

of creating the false impression that it    possessed the     ability to pay, to buy time until Spiech

Michigan could file for bankruptcy, to induce the Growers to refrain from implementing

collections efforls.

        318.      Growers relied upon Principals' false assurances of payrnent and indeed refrained

from brining collections actions against Spiech Michigan or the Principals.

        3I9.      Principals made the false promises to pay for the fraudulent pulpose of diverling

the proceeds of their sale of the Growers' Produce to third parties away fi'om Spiech Michigan

instead of paying the Growers.

        320.      Specifically, instead of paying the Growers, the Principals elected to use the money

that should have been used to pay the growers to purchase new harvesters costing $120,000.00,

pay $20,000.00 in labor costs for Spiech Georgia, and $22,000.00 in fuel, food,              supplies,

equipment, housing for harvest laborers, and technology upgrades for Spiech Georgia. See Exhibit

L

        321.      Subsequently, Principals threw Spiech Michigan into bankruptcy on November 22,

2017, and the Growers remain unpaid for the Produce they grew and supplied to Spiech Michigan

and Principals.




                                             Page 59   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.60 Page 60 of 91



        322.    Spiech Michigan, under the direction, management, and control              of Principals
 entered into the Distribution Agreement with Produce Pay.

        323.    Under the Distribution Agreement, Spiech Michigan, by and through Principal Tim

 Spiech, "certifiefd] thatit ha[d] title to such fProduce] and [was] legally capable of transferring

the title to" Produce Pay. See Exhibit   F,PartII, $1(d) and 93.2(c).

        324.    Spiech Michigan, by and through Principal Tim Spiech, fuither agreed and

warranted under the Distribution Agreement that the "Produce [was] fi'ee fiom any and all liens,

encumbrances, charges, and security interests." See Exhibit      F,PartII,   $3.2(b).

        325.    Principals were aware and had actual knowledge that the agreements and warranties

made as to Spiech Michigan's ownership and title to the Produce was false and misleading because,

on information and beliel the Produce was in fact completely collateralized by multiple lenders

on agricultural and business loans, and subject to multiple security interests, liens,                and

encumbrances, and therefore, Spiech Michigan did not have clean, transferable title              to   such

Produce.

        326.   After Tim Spiech uploaded each Pallet Report to the Platform, specifying                the

Produce he wished        to sell to Produce Pay, Produce Pay evaluated and, relying on the
representations and wananties      Tim Spiech made appurtenant thereto, digitally purchased the

Produce identified on the uploaded pallet repofis by paying an amount of      fifty percent of the market

value of the Produce, the agreed upon purchase price of the Produce, in full to Spiech Michigan.

       327.    Under the Agreement, Spiech Michigan, by and through Tim Spiech, agreed to act

as Produce Pay's consignment agent and sell the Produce sold         to Produce Pay identified on the

Pallet Reports to third party purchasers on Produce Pay's behalf, collect the gross proceeds of such

sales, and remit the   full amount of the gross   sales proceeds to Produce Pay.




                                             Page 60   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.61 Page 61 of 91



           328.   Instead of causing Spiech Michigan to uphold its obligations under the Distribution

Agreement, Principals used the gross sale proceeds received for Produce Pay's Produce to invest

 into Spiech Georgia and shield it fiom Spiech Michigan's impending bankruptcy.

           329. On information     and belief, Principals never intended to remit the gross sales

proceeds    to Produce Pay because less than three months after entedng into the Distribution

Agreement, on November 22,2017, Spiech Michigan filed for bankruptcy.

           330.   On information and belief, and because of their long history of PACA dealings, the

Principals knew that as a result of their failure to pay their Produce suppliers, including Plaintiffs,

that they would lose their PACA license.

           331.   On information and belief, Principals entered into the Distribution Agreement,

uploaded the Pallet Reporls, and falsely stated that Spiech Michigan had clean, and transfen'able

title to the Produce for the fraudulent purpose of buying time until Spiech Michigan could file for

bankruptcy.

        332.      On information and belief, Principals entered into the Distribution Agreement,

uploaded the Pallet Reports, and falsely stated that they had clean and transferrable title to the

Produce for the fraudulent purpose of collecting and keeping the money that Produce Pay paid to

purchase the Produce, as well as the gross sale proceeds collected fi'om the third party purchasers,

to invest it into Spiech Georgia and shield it from the creditors of Spiech Michigan, including

Produce Pay.

       333.       Produce Pay relied upon Principals false guarantees and warranties that they held

clean and transferrable title to the Produce, and their promises to sell the Produce as Produce Pay's

consignment agent, and paid Spiech Michigan in         full for the Produce identified on the Pallet
Repofts.



                                            Page 61   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.62 Page 62 of 91



         334.    Subsequently, Principals threw Spiech Michigan into bankruptcy, and Produce Pay

 remains unpaid for the Produce Spiech Michigan and the Principals sold on its behalf.

         335.    Defendants currently owe Plaintiffs an amount not less than $2,220,831.68, plus

 further interest and all costs of collection, including attorneys' fees.

         336.    As a direct result of the Defendants' aforementioned actions and inactions, the

Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.

                                         COUNT VII
                          BREACH OF DUTY TO CORPORATE CREDITORS
                                        PRINCIPALS

        337.    The Plaintiffs re-allege paragraphs   I through 24, 32through 125, 126 through 142,

143 through 174, 175 through 208,209 through 248, 249 through 298, and 299 through 336 as

though fully set forth herein.

        338. At all times relevant hereto, each of the Principals were officers, directors,
members, or shareholders of Spiech Michigan and Spiech Georgia and in control of their business

undertakings. See Exhibits B, E, H, and I.

        339. At all times relevant hereto, the Principals           controlled and managed Spiech

Michigan's operations and financial dealings. See Exhibits B, E, H, and,I.

        340.    At all times relevant hereto, each of the Principals was in a position to control and

manage Spiech Michigan's operations and had the ability            to control financial dealings.   See

Exhibits B, E, H, and L

        34I.    At all times, Spiech Michigan acted or failed to act through Principals.

        342.    At all times relevant hereto, Spiech Michigan lacked the ability to pay its creditors

and was insolvent.




                                             Page 62 of   9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.63 Page 63 of 91



          343.     At all times relevant hereto, Spiech Michigan's liabilities exceeded its assets.

          344. At all times relevant to this action, the Principals had the authority       to direct the

payment      of   Spiech Michigan's operating funds and otherwise had the power            to direct the
application or disposition of Spiech Michigan's assets.

          345. At all times relevant to this action, the Principals were in a position       to influence

Spiech Michigan's application of their operating funds and otherwise had the power to influence

the application or disposition of all of Spiech Michigan's assets.

          346. At all times relevant     to this action, the Principals were the authorized signatories

on Spiech Michigan's bank account(s) and otherwise had the power to direct the application or

disposition of Spiech Michigan's assets.

          347.     As officers, directors, members, or shareholders of Spiech Michigan, the Principals

were statutory trustees with a duty to safeguard Spiech Michigan's assets, and were required to

maintain the assets in a manner in the best interest of the creditors, including the Plaintiffs.

          348.     As officers, directors, or members of Spiech Michigan, the Principals had actual

and consttuctive knowledge of the contracts between Spiech Michigan and the Plaintiffs, and

Spiech Michigan's inability to pay its debts to Plaintiffs because of their positions of management,

direction, and control over Spiech Michigan's financial and business dealings.

          349.     As officers, directors, members, or shareholders of Spiech Michigan, the Principals

possessed the power necessary to counteract or obviate the decisions        of Spiech Michigan not to

pay Plaintiffs.

          350.     As the officers, directors, members, or shareholders of Spiech Georgia and Spiech

Michigan, the Principals are charged with the duty of conserving and managing the remaining

assets   of Spiech Michigan, in trust for the benefit of the creditors of Spiech Michigan.



                                               Page 63   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.64 Page 64 of 91



         351.   The Principals breached their duty to creditors      of Spiech Michigan,     including

 Plaintiffs, to conserye and manage Spiech Michigan's remaining assets in trust for the benefit of

 the creditors by conspiring to and in fact defrauding Plaintiffs.

        352.    Because the Principals controlled and/or were        in a position to control Spiech
Michigan, and failed to cause Spiech Michigan to pay its debts to Plaintiffs as they fell due, the

Principals have breached their fiduciary duties as Principals        of   Spiech Michigan during its

insolvency.

        353.    Because the Principals were either in control or were in a position to control Spiech

Michigan, and the Principals failed to safeguard Spiech Michigan's assets, and failed to maintain

the assets in a manner in the best interest of the creditors, including the Plaintiffs, the Principals

have breached their fiduciary duties as trustees of Spiech Michigan's assets in its insolvency.

        354.    Because the Principals were either in control of or were in a position to control

Spiech Michigan, and the Principals failed to counteract or obviate the decisions           of   Spiech

Michigan not to pay Plaintiffs, the Principals have breached their fiduciary duties to Plaintiffs as

trustees of Spiech Michigan in its insolvency.

        355.    Instead of conserving and managing the remaining assets of Spiech Michigan in

trust, the Principals diverted the proceeds from Spiech Michigan's sale of Plaintiffs' Produce to

Spiech Georgia for the pulpose of buying time until Principals could throw Spiech Michigan into

Bankruptcy, and to hide such assets and otherwise placing assets outside the reach of its creditors,

including Plaintiffs, and to insulate Defendants from Spiech Michigan's impending bankruptcy.

       356.     The Principals continue to hold any and all proceeds from the sale of Plaintiff       s


Produce having come into their possession as trustees for Plaintiffs' beneficial interest as creditors

of an insolvent company, See Exhibits K through W and DD.



                                            Page 64 of   9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.65 Page 65 of 91



        357.     Additionally, Principals concealed their diversion of the proceeds of Plaintiff         s


Produce from the Growers by failing or refusing to provide accountings of Spiech Michigan's sale

of Grower's Produce and issuing the August Letters and Promissory Notes to the Growers.

        358.     As officers, directors, members, or shareholders of Spiech Michigan, the Principals

are personally liable for breaching their duty to creditors      of Spiech Michigan, including         the

Plaintiffs, to conserye and manage Spiech Michigan's remaining assets in trust for the benefit of

the creditors.

        359.     Defendants currently owe Plaintiffs an amount not less than $2,220,831.68, plus

further interest and all costs of collection, including attorneys' fees.

        360. As a direct result of the Defendants'        aforementioned actions and inactions, the

Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.

                                        COUNT VIII
                       INTENTIONAI, INTERF'E   CE WITH CONTRACT
                                       PRINCIPALS

        361.     The Plaintiffs re-allege paragraphs 1 through 24, 32 through 125,249 through 298,

and299 through 336 as though fully set forth herein.

       362. At all times relevant hereto, each of the Principals were officers, directors,
members, or shareholders of Spiech Michigan and Spiech Georgia and in control of their business

undertakings. See Exhibits B, E, H, and L

       363. At all      times relevant hereto, the Principals controlled and managed Spiech

Michigan and Spiech Georgia's operations and financial dealings.       See   Exhibits B, E, H, and L




                                             Page 65   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.66 Page 66 of 91



          364.   At all times relevant hereto, each of the Principals was in a position to control and

 manage Spiech Michigan and Spiech Georgia's operations and had the ability to control financial

 dealings. See Exhibits B, E, H, and I.

         365. At all times, Spiech Michigan       and Spiech Georgia acted or failed to act through

Principals.

         366.    Plaintiffs and Spiech Michigan entered into the various contracts referenced in

Exhibits F, J, K through W, and DD.

         367.    In each contract, Plaintiffs agreed to sell Produce to Spiech Michigan, and Spiech

Michigan agreed to purchase Produce from Plaintiffs. Spiech Michigan also agreed to sell Produce

Pay's Produce to third parties as Produce Pay's consignment agent. See Exhibits     F andJ.
         368.    Under the contracts, Spiech agreed to pay Growers for their Produce based upon

the amount Spiech Michigan received upon reselling the Produce to third parties. See Exhibit J.

         369.    Plaintiffs delivered confotming goods to Spiech Michigan and have otherwise

satisfied all conditions of said contracts.

         370.    Spiech Michigan received and accepted each       of the shipments of Produce as
identified in Exhibits K through W and DD.

         371.    Spiech Michigan did not reject or object to any of the Produce     it   received from

Plaintiffs.

        372. Spiech Michigan, under the direction, management, and control of Principals, sold
all of the Produce it purchased from Plaintiffs to third parties, and collected the proceeds of the

Produce from the third parties.

        373.     Spiech Michigan failed to pay for each shipment of Produce and other goods

identified in Exhibits K through W and DD.



                                              Page 66   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.67 Page 67 of 91



         374.    Contrary   to   Spiech Michigan's contractual obligation       to use the   Proceeds   of
 Plaintiffs' Produce to pay the Plaintiffs, Principals diverted the assets collected by            Spiech

 Michigan from its resale of Plaintiffs' Produce to Spiech Georgia for the purpose of hiding such

 assets and otherwise placing assets outside the reach      of its creditors, including Plaintiffs, and to

 insulate Defendants from spiech Michigan's impending bankruptcy.

         315.    Defendants currently owe Plaintiffs an amount not less than$2,220,831.68, plus

 fuither interest and all costs of collection, including attorneys' fees.

        376. As a direct result of the Defendants'          aforementioned actions and inactions, the

 Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.

                                           COUNT IX
                                         CONVERSION
                                 PRINCIPALS & SPIECH GEORGIA

        317.    The Plaintiffs re-allege paragraphs   I through 24, 32through 125, 126 through I42,
143 through 174,175 through 208, 209 through248,249 throughzgS, and299 through 336,337

through 360, and 361 through3T6 as though fully set forth herein.

        378. At all times relevant hereto, each of the Principals were officers, directors,
members, or shareholders of Spiech Michigan and Spiech Georgia and in control of their business

undertakings. See Exhibits B, E, H, and I.

        379. At all times relevant hereto, the Principals controlled             and managed Spiech

Michigan and Spiech Georgia's operations and financial dealings . See Exhibits B, E, H,        and, L


       380. At all times relevant hereto, each of the Principals was in a position to control and
manage Spiech Michigan and Spiech Georgia's operations and had the ability to control financial

dealings. See Exhibits B, E, H, and I.



                                             Page 67 of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.68 Page 68 of 91



         381. At all times, Spiech Michigan and Spiech Georgia acted or failed to act through
 Principals.

         382.   Upon information and belief, at all times relevant to this action, the Principals were

 the authorized signatories on Spiech Georgia and Spiech Michigan's bank account(s)                  and

 otherwise had the power to direct the application or disposition of said funds.

        383.    Growers sold Produce to Spiech Michigan in the aggregate value of       $   1,288,398.31,

which Spiech Michigan received and resold to third party purchasers      as a   grower's agent for each

of the Growers.

        384. On information and belief, the third party purchasers paid Spiech Michigan
promptly and in full for the same Produce. See Exhibit FF at223:6-I4.

        385.    Spiech Michigan failed to pay Growers for the Produce it received and resold, and

the Growers remain unpaid.

        386.    Produce Pay consigned Produce        to Spiech Michigan, which Spiech Michigan
received and resold to third party purchasers on Produce pay's behalf.

        381.    As a PACA licensee, dealer, and broker of Produce, Spiech Michigan received and

resold said Produce on consignment on Produce Pay's behalf.

        388.    As a PACA licensee, consignment agent, and dealer of Produce, Spiech Michigan

collected or received funds for or on behalf of Produce pay.

        389.    As Produce Pay's consignmentagent, Spiech Michigan and Principals invoiced and

collected the proceeds of Produce Pay's Produce in the aggregate amount of $1,002,273.70.

       390.    As a PACA licensee, consignment agent, and dealer or broker of Produce, Spiech

Michigan possessed a duty to fully and promptly remit the proceeds of such Produce sold on

consignment to Produce Pay.



                                           Page 68   of91
     Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.69 Page 69 of 91



            391.   Spiech Michigan failed to    fully and promptly remit the proceeds of its sale of

 Produce Pay's produce.

            392. On information      and belief, under the direction, management, and control of

 Principals, Spiech Michigan used the funds it received from the Growers, and the funds collected

 on Produce Pay's behalf, for purposes other than paying Plaintiffs, including investing the money

 into Spiech Georgia to shield it from Spiech Michigan's bankruptcy creditors and to pay their own

salaries.

         393.      Specifically, instead ofpaying the Growers, the Principals elected to use the money

that should have been used to pay the growers to purchase new harvesters costing $120,000.00,

pay $20,000.00 in labor costs for Spiech Georgia, and $22,000.00 in fuel, food,                 supplies,

equipment, housing for harvest laborers, and technology upgrades for Spiech Georgia. See Exhibit

I.

         394.      As managers, officers, and directors of Spiech Michigan, Principals failed to cause

Spiech Michigan to use such funds to pay Plaintiffs fully and promptly and failed to ensure that

such funds were used to pay Plaintiffs    fully and promptly.

         395.      On information and belief, Plaintiffs have converted, are now in the process of

converting, to their own use and benefit, monies valued in excess of $2,220,831.68.

         396.    Defendants currently owe Plaintiffs an amount not less than $2,220,831.68, plus

further interest and all costs of collection, including attorneys' fees.

         397. As a direct result of the Defendants'            aforementioned actions and inactions, the

Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.




                                              Page 69   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.70 Page 70 of 91



                                         COUNT X
                                   UNJUST ENRICHMENT
                               PRINCIPALS & SPIECH GEORGIA

         398.    Plaintiffs re-allege paragraphs   1   through 24,32 through 125,126 through 142,143

through 174,175 through 208,209 through 248,249 through 298,299 through 336,337 through

360,361through 376, and,377 through3g7         as though       fully   set forth herein.

         399. At all times     relevant hereto, each       of the Principals were officers, directors,
members, or shareholders of Spiech Michigan and Spiech Georgia and in control of their business

undertakings. See Exhibits B, E, H, and I.

         400. At all times relevant hereto, the Principals                 controlled and managed Spiech

Michigan and Spiech Georgia's operations and financial dealings. See Exhibits B, E, H, and I.

         401.   At all times relevant hereto, each of the Principals was in a position to control and

manage Spiech Michigan and Spiech Georgia's operations and had the ability to control financial

dealings. See Exhibits B, E, H, and I.

         402. At all times, Spiech Michigan and Spiech Georgia                 acted or failed to act through

Principals.

         403.   On information and belief, Defendants are in possession of monies rightfully

belonging to Plaintiffs valued in excess of $2,220,831.68.

         404.   Growers sold Produce to Spiech Michigan in the aggregate value of $1,288,398.31,

which Spiech Michigan received and resold to third party purchasers as the Grower's grower's

agent.

         405.   The third party purchasers paid Spiech Michigan for all of the Growers' Produce.

See   Exhibit FF at223:6-14.




                                             Page 70    of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.71 Page 71 of 91



         406.    Spiech Michigan failed to pay Growers for the Produce it received and resold, and

 the Growers remain unpaid.

         401.    Produce Pay consigned Produce       to Spiech Michigan, which Spiech Michigan
 received and resold to third parly purchasers on Produce Pay's behalf.

         408.    As a PACA licensee, dealer, and broker of Produce, Spiech Michigan received and

resold said Produce on consignment on Produce Pay's behalf.

         409.   As a PACA licensee, consignment agent, and dealer or broker of Produce, Spiech

Michigan collected or received funds for or on behalf of Produce pay.

         410.   As a PACA licensee, consignment agent, and dealer or broker of Produce, Spiech

Michigan possessed a duty to fully and promptly remit the proceeds of such Produce sold on

consignment to Produce Pay.

         4ll.   As Produce Pay's consignment agent, Spiech Michigan and Principals invoiced and

collected the proceeds of Produce Pay's Produce in the aggregate amount of $1,002,273.70.

         412.   Spiech Michigan failed to fully and promptly remit the proceeds of its sale      of
Produce Pay's produce.

         413. At all times relevant hereto, Principals were each in a position to control or
influence Spiech Michigan and Spiech Georgia's application and disposition of operating funds

and otherwise had the power to influence the application       of said funds, including the   funds

collected from its sale of Plaintiffs'Produce.

         414. No just cause exists in law or equity for Defendants to receive or retain any porlion
of the funds Spiech Michigan withheld from Growers that they are owed under the contracts or the

funds received from the sale of Produce Pay's Produce that Defendants failed to account for and

remit.



                                           Page 71   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.72 Page 72 of 91



          415.   By continuing to convefi and/or use the funds rightfully belonging to Plaintiffs for

purposes other than paying Plaintiffs, including investment into Spiech Georgia and paying their

own salaries, Defendants have been unjustly enriched to Plaintiffs' detriment.

          416. As a direct and proximate cause of the wrongful conversion of funds due to
Plaintiffs, Plaintiffs have been damaged and Defendants have been unjustly enriched in an amount

not less than $2,220,831.68, plus further interest and all costs of collection, including attomeys'

fees.

          411. Defendants    curently owe Plaintiffs an amount not less than$2,220,831.68, plus

further interest and all costs of collection, including attomeys' fees.

          418.   As a direct result of the Defendants' aforementioned actions and inactions,        the

Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.

                                        COUNT XI
                                      NEGLIGENCE
                              PRINCIPALS & SPIECH GEORGIA

          419.   The Plaintiffs re-allege paragraphs 1 through 24, 32through 125, 126 through 142,

143 through 174, 175 through 208,209 through 248, and 337 through 360 as though        fully   set forth

herein.

          420.   As a PACA licensee, and growers' agent, Defendants owed the Growers a duty to

exercise reasonable care, good faith, and due diligence       in marketing, selling, collecting     the

proceeds of Growers' Produce, and paying Growers promptly for the sale of their Produce.

          421.   As a PACA licensee, and growers' agent, Defendants also owed Growers a duty to

endeavor to sell Growers' Produce at a reasonable price.




                                            Page 72 of   9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.73 Page 73 of 91



        422.    Defendants breached their duties to the Growers by negligently, wantonly, and

recklessly failing to exercise reasonable care, good faith, and due diligence in marketing, selling,

and collecting the Proceeds from the sale of Grower's Produce and ensuring prompt and full

payment to Growers.

        423.     Defendants fuither breached their duties of care to the Growers by negligently,

wantonly, and recklessly failing to exercise reasonable care, good faith, and due diligence in

endeavoring to sell Growers' Produce at a reasonable price. In fact, Defendants sold Grower's

Produce at a price significantly lower than the going rate.

        424.    As a PACA licensee and consignment agent,Defendants owed Produce Pay a duty

to exercise reasonable care, good faith, and due diligence in selling, invoicing, collecting,     and

remitting payment for the sale of Produce Pay's Produce.

        425.    Defendants breached their duties to Produce Pay by negligently, wantonly, and

recklessly failing to exercise reasonable carc, good faith, and due diligence to ensure prompt

payment to Produce Pay for the sale of its Produce.

        426.    Defendants currently owe Plaintiffs an amount not less than$2,220,831.68, plus

further interest and all costs of collection, including attorneys' fees.

       427.     As a direct result of the Defendants' aforementioned actions and inactions, the

Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.

                                         COUNT XII
                                 COMMON ENTE       LIABILITY
                                      SPIECH GEORGIA

       428.    The Plaintiffs re-allege paragraphs     I   through 24,32 through I25,126 tltrough 142,

143 through 174, 175 through 208,209 through 248, 249 through 298, 299 through 336, 337



                                             Page 73   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.74 Page 74 of 91



through 360,361through 376,377 through 387,398through418,and419through427 asthough

fully set forth herein.

        429.    Spiech Georgia is a wholly owned subsidiary of Spiech Michigan.

        430.    Spiech Georgia and Spiech Michigan share the same members, officers, and

directors. See Exhibit E.

        431.    Spiech Georgia and Spiech Michigan's corporate funds are commingled, common

bank and credit accounts are used to pay expenses of both entities, and funds are freely transfered

between Spiech Michigan and Spiech Georgia. SeeBxcerpt from Testimony of Tim Spiech, In re:

Spiech Farms,   LLC, 17-05398, Hr'g. Tr. 211:16 - 272:15,Ian. 4, 2018    attached hereto as     Exhibit

il.
       432.     Spiech Georgia and Spiech Michigan use the same packaging, labeling, logo, and

advertising in connection with sales of Produce by both entities.

       433.     Products from either Spiech Georgia or Spiech Michigan are labeled as products        of
"Spiech Farms" and marketed together. SeeBxcerpt from Testimony of Tim Spiech, In re: Spiech

Farms, LLC, l7-05398, Hr'g. Tr. 194:15    -   196:23,Ian. 4,2018 attached hereto   as   Exhibit JJ.

       434.     The Principals, by and through Tim Spiech, admitted that the Produce sold from

the Spiech Georgia farms were sold as a "brand of Spiech Farms." See Excerpt from Testimony           of
Tim Spiech, In re: spiech Fanns, LLC, 17-05398, Hr'g. Tr., 208:6 -2ll:8, Ian. 4,2018 attached

hereto as Exhibit KK at210:6 - 20.

       435.     Spiech Georgia and Spiech Michigan operate under the same PACA license for the

sale of Produce from Georgia and Michigan. See Exhibit KK.




                                          Page 74 of   9l
    Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.75 Page 75 of 91



             436.   The same individuals have direction and management power, access to bank

 accounts, check signing power, and contracting authority for both Spiech Georgia and Spiech

 Michigan. See Exhibits B, E, H, and I.

         437.       Although Spiech Georgia and Spiech Michigan are separate limited liability

 companies and registered separately                in their   respective states, Principals make very little

 distinction between the two companies, and run them as two divisions of the same comp any. See

Exhibit E, and      II   through KK.

         438.       Tim Spiech, Steve Spiech, and Robin Spiech hold themselves out to be Members

of both companies, despite the fact that Spiech Georgia is a 100% wholly owned subsidiary of

Spiech Michigan. See Exhibits          E   and B.

         439.       Tim Spiech acts as the President of both companies interchangeably.          See   Exhibits

E   and B.


         440.       Eve Stone acts as the Controller, and handles all financial dealings for both

companies interchangeably. See Exhibits E and H.

         441. All major decisions for Spiech Georgia and Spiech Michigan were made by the
same individuals as one united entity         in furtherance of the aims and interests of Spiech Georgia.

        442.        Spiech Georgia and Spiech Michigan share financial accounts including bank

accounts and credit accounts, and pay business costs and expenses, salaries, rents, utilities, and

other costs of operation for both Spiech Michigan and Spiech Georgia out of the same shared

financial accounts.

        443.        Spiech Georgia and Spiech Michigan's business affairs are so intertwined that to

absolve Spiech Georgia of liability to the Growers and Produce Pay would allow Spiech Michigan

to defeat justice, perpetuate fiaud, and to evade contractual or tort responsibility.



                                                     Page 75   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.76 Page 76 of 91



         444.    Spiech Georgia used the separate colporate identities       of Spiech Michigan    and

 Spiech Georgia as a subterfuge to divert assets, avoid paying debts, and defi'aud creditors such as

 Plaintiffs.

          445.   Spiech Georgia acted in concert with Spiech Michigan in order to divert funds that

 should have been used to pay Spiech Michigan's asparagus growers. Instead of using the funds

from sales of asparagus to pay its growers, Principals funneled the funds into Spiech Georgia,

where they were used to fund blueberry growing operations.

         446.    On information and beliel to effectuate this purpose, the Principals did not inform

their bank in Michigan about Spiech Georgia after they planned the bankruptcy, so as to conceal

that they were funneling the funds from Spiech Michigan to Spiech Georgia. See Excerpt from

Testimony of Tim Spiech, In re: Spiech Farms, LLC, l7-05398, Hr'g. Tr.,p.375-379 Jan.4,2018

attached hereto as Exhibit   LL at375:2-376:5.

         447.    As discussed above, there is a high interdependency of operations, commonality

between management, directors and officers, and consolidation of financial, strategic, legal, and

human resources operations between Spiech Michigan and Spiech Georgia.

         448.    The business operations of Spiech Michigan and Spiech Georgia are inextricably

commingled, and are essentially two branches of the same entity operating            in two different
locations.

         449.    Therefore, Spiech Michigan and Spiech Georgia are operating as a common

business enterprise, and Spiech Georgia is    jointly and severally liable for Spiech Michigan's debts

to Plaintiffs.

        450.     Defendants currently owe Plaintiffs an amount not less than$2,220,831.68, plus

further interest and all costs of collection, including attorureys' fees.



                                              Page 76 of   9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.77 Page 77 of 91



           451.   As a direct result of the Defendants' aforementioned actions and inactions, the

 Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.

                                          COUNT XIII
                    PIERCING THE CORPORATE VEIL: ALTER-EGO LIABILITY
                                  (As to Defendant Tim Spiech)

          452.    The Plaintiffs re-allege paragraphs   I through 24, 32through   125, 126   throtgh 142,

 143 through 174, 175 through 208,209 through 248,249 through 298,299 through 336,337

through 360,361 through 376,377 through 391,398 through 418, and 419 through42T as though

fully   set forth herein.

          453. As discussed     above, at all relevant times herein, Tim Spiech, by his complete

exercise of dominion and confiol over Spiech Michigan and Spiech Georgia along with the other

Principals, is an alter ego of such entities. See Exhibits B, E, G, and I.

          454.    Tim Spiech, the other Principals, Spiech Michigan, and Spiech Georgia combine to

constitute a single enterprise, all under the discretion and control of Tim Spiech and the other

Principals.

          455.    Tim Spiech is a member, officer, and director of both Spiech Georgia and Spiech

Michigan. See Exhibits B, E, G, and L

          456. Tim Spiech disregarded      the separate corporate identity of Spiech Georgia and

Spiech Michigan when conducting their business affairs.

         457.     Tim Spiech used Spiech Georgia merely as an instrumentality of his own affairs.

         458.     Tim Spiech disregarded Spiech Georgia's corporate form so       as to make   it   a mere

sham or a business conduit for him and the other Plaintiffs to siphon assets away fiom Spiech




                                            Page77      of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.78 Page 78 of 91



 Michigan to Spiech Georgia and to hide assets fi'om the bankruptcy estate and the creditors of

 Spiech Michigan, including Plaintiffs.

          459.      Tim Spiech commingled and confused properties, records, and control of Spiech

 Michigan and Spiech Georgia on an interchangeable or joint basis.

          460.     Tim Spiech has convefted corporate properly of Spiech Michigan.

          461.     Tim Spiech has confused public knowledge and understanding of corporate control

 of Spiech Georgia and Spiech Michigan.

         462. All major decisions       for Spiech Georgia and Spiech Michigan were made by the

same individuals as one united entity in furtherance of the aims and interests of Spiech Georgia.

         463.      Exceptional circumstances are presented in that Tim Spiech utilized the corporate

sttuctures    of   Spiech Georgia and Spiech Michigan          to overextend and   abused the corporate

privilege to defeat justice, perpetuate fraud, and to evade contractual or toft responsibility.

         464.      Tim Spiech and the other Principals used the separate corporate identities of Spiech

Michigan and Spiech Georgia as a subterfuge to divert assets, avoid paying debts, and defraud

creditors including Plaintiffs.

         465.      Tim Spiech utilized Spiech Michigan to divert funds that should have been used to

pay the Growers and Produce Pay. Instead of using the funds from sales of Produce to pay its

Produce suppliers, Tim Spiech funneled the funds into Spiech Georgia, where they were used to

fund blueberry growing operations and shield such funds and assets from creditors including the

Plaintiffs.

        466.       Allowing Tim Spiech and Spiech Michigan to have separate identities would

promote injustice and protect fraud.




                                              Page 78   of9l
    Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.79 Page 79 of 91



          461.    Disregarding Tim Spiech and Spiech Michigan's separate corporate existence

  would remedy fraud and injustice.

          468.    Tim Spiech is the alter ego of Spiech Michigan and Spiech Georgia, and is therefore

  liable for Spiech Michigan's debts to Plaintiffs.

          469.   Defendants curtently owe Plaintiffs an amount not less than$2,220,831.68, plus

  further interest and all costs of collection, including attomeys' fees.

          470.   As a direct result of the Defendants' aforementioned actions and inactions, the

  Growers and Produce Pay have each incuned damages in the specific amounts set forth in the

  Damages Chart attached hereto as Exhibit X.

                                                 COUNT XIV
                   ALTER EGO I,                  : PIERCING THE C                     VEIL
                                        (As to Principal Robin Spiech)

          47l.   The Plaintiffs re-allege paragraphs 1 through 24, 32 through I25, 126 through 142,

143 through 174, 175 through 208,209 through 248,249 through 298,299 through 336,337 through

360,361through 376,377 through 3971,398 through 418, and4l9 through 427 as though fully set

forth herein.

         472.    As discussed above, at all relevant times herein, Robin Spiech, by her complete

 exercise of dominion and control over Spiech Michigan and Spiech Georgia along with the other

 Principals, is an alter ego of such entities. See Exhibits B, E, G, and L

         473.    Robin Spiech, the other Principals, Spiech Michigan, and Spiech Georgia combine

 to constitute a single enterprise, all under the discretion and control of Robin Spiech and the other

 Principals.

         474.    Robin Spiech is a member, officer, and director of both Spiech Georgia and Spiech

 Michigan. See Exhibits B, E, G, and I.



                                              Page 79 of   9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.80 Page 80 of 91



            475.   Robin Spiech disregarded the separate corporate identity of Spiech Georgia and

 Spiech Michigan when conducting their business affairs.

            476.   Robin Spiech used Spiech Michigan merely as an instrumentality of her own

 affairs.

            477.   Robin Spiech disregarded Spiech Michigan's corporate form so as to make it   a mere

 sham or a business conduit for her and the other Principals to siphon assets away from Spiech

 Michigan into Spiech Georgia and to hide assets from the bankruptcy estate and the creditors of

 Spiech Michigan, including Plaintiffs.

            478. Robin Spiech commingled       and confused her personal properties, records, and

control with that of Spiech Michigan and Spiech Georgia on an interchangeable or joint basis.

            479.   Robin Spiech has convefted corporate property of Spiech Georgia and Spiech

Michigan.

            480.   Robin Spiech has confused public knowledge and understanding of corporate

control of Spiech Georgia and Spiech Michigan.

            481. All major decisions   for Spiech Georgia and Spiech Michigan were made by the

same individuals, the Principals including Robin Spiech, as one united entity in furtherance of the

aims and interests of themselves and Spiech Georgia.

            482.   Exceptional circumstances are presented that Robin Spiech has utilized the

corporate structures    of   Spiech Georgia and Spiech Michigan     to overextend and abused      the

corporate privilege     to defeat justice, perpetuate fiaud, and to evade contractual or toft
responsibility.




                                            Page 80   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.81 Page 81 of 91



         483.   Principals, including Robin Spiech, used the separate corporate identities of Spiech

Michigan and Spiech Georgia as a subterfuge to divert assets, avoid paying debts, and defraud

creditors including Pl aintiffs.

         484.   Robin Spiech utilized Spiech Georgia to divert funds that should have been used to

pay the Growers and Produce Pay. Instead of using the funds from sales of Produce to pay its

Produce suppliers, Robin Spiech funneled the funds into Spiech Georgia, where they were used to

fund bluebeny growing operations and shield such funds and assets from creditors including the

Plaintiffs.

        485.    Allowing Robin Spiech and Spiech Michigan to have separate identities would

promote injustice and protect fraud.

        486. Disregarding      Robin Spiech and Spiech Michigan's separate corporate existence

would remedy fraud and injustice.

        487. Robin Spiech is the alter ego of Spiech Michigan,       and is therefore liable for Spiech

Michigan's debts to Plaintiffs.

        488.    Defendants currently owe Plaintiffs an amount not less than$2,220,831.68, plus

further interest and all costs of collection, including attorneys' fees.

        489. As a direct result of the Defendants'        aforementioned actions and inactions, the

Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.

                                       COUNT XV
                 ALTER EGO LIABILITY: PIERCING THE CORPORATE VEIL
                              (As to Principal Steve Spiech)

        490.    The Plaintiffs re-allege paragraphs 1 through 24,32 through     I25, 126 through I42,

143 through 174, 175 through 208,209 through 248,249 through 298,299 through 336,337



                                             Page   8l of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.82 Page 82 of 91



 through 360,361 thlough 376,377 through 397,398 through 418, and 4l9 through4Zi as though

 fully set forth herein.

          491.     As discussed above, at all relevant times herein, Steve Spiech, by his complete

 exercise of dominion and control over Spiech Michigan and Spiech Georgia along with the other

Principals, is an alter ego of such entities. See Exhibits B, E, G, and I.

         492.     Steve Spiech, the other Principals, Spiech Michigan, and Spiech Georgia combine

to constitute a single enterprise, all under the discretion and control of Steve Spiech and the other

Principals.

         493.     Steve Spiech is a member, off,rcer, and director of both Spiech Georgia and Spiech

Michigan. See Exhibits B, E, G, and I.

         494.     Steve Spiech disregarded the separate colporate identity between Spiech Georgia

and Spiech Michigan when conducting his business affairs.

         495.     Steve Spiech used Spiech Michigan merely as an instrumentality of his own affairs.

         496.     Steve Spiech disregarded Spiech Michigan's corporate form so as to make it a mere

sham or a business conduit for him and the other Principals to siphon assets away fiom Spiech

Michigan into Spiech Georgia and hide assets from the creditors of Spiech Michigan, including

Plaintiffs.

        497. Steve Spiech commingled and confused his personal properties             including his real

estate holdings   within the state of Georgia, records, and control with that of Spiech Michigan and

Spiech Georgia on an interchangeable and joint basis.

        498.      Specifically, Steve Spiech utilized his personal real estate holding for the operations

of both Spiech Georgia and Spiech Michigan.




                                              Page 82   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.83 Page 83 of 91



         499.      Steve Spiech has convefted corporate properly of Spiech Michigan and invested     it
 in Spiech Georgia to protect it from Spiech Michigan's creditors.

         500.      Steve Spiech has confused public knowledge and understanding          of   corporate

 control of Spiech Georgia and Spiech Michigan.

         501. All major decisions for Spiech Georgia and Spiech Michigan were made by the
 same individuals, the Principals, including Steve Spiech, as one united entity in fuilherance of the

 collective plan to throw Spiech Michigan into bankruptcy to avoid its debts and obligations to the

Plaintiffs.

         502.     Exceptional circumstances are presented that Steve Spiech has utilized the

corporate structures    of   Spiech Georgia and Spiech Michigan      to overextend and abused      the

colporate privilege     to defeat justice, perpetuate fraud, and to evade contractual or toft
responsibility.

        503.      Principals, including Steve Spiech, used the separate corporate identities of Spiech

Michigan and Spiech Georgia as a subterfuge to divert assets, avoid paying debts, and defraud

creditors includin g Plainti ffs.

        504.      Steve Spiech utilized Spiech Michigan to divert funds that should have been used

to pay the Plaintiffs to Spiech Georgia. Instead of using the funds from sales of Produce to pay its

Produce suppliers, including the Plaintiffs, Steve Spiech funneled the funds to Spiech Georgia,

where they were used to fund blueberry growing operations and shield such funds and assets from

creditors including the Plaintiffs.

        505.      Allowing Steve Spiech and Spiech Michigan to have separate identities would

promote injustice and protect fraud.




                                             Page 83 of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.84 Page 84 of 91



           506.     Disregarding Steve Speich and Spiech Michigan's separate corporate existence

 would remedy fraud and injustice.

           507.     Steve Spiech is the alter ego of Spiech Michigan and is therefore liable   for Spiech

Michigan's debts to Plaintiffs.

          508.      Defendants currently owe Plaintiffs an amount not less than$2,220,831.68, plus

further interest and all costs of collection, including attorneys' fees.

          509. As a direct result of the Defendants'            aforementioned actions and inactions, the

Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.

                                           COUNT XVI
                     ALTER EGO LIABILITY: PIERCING THE CORPORATE VEIL
                                 (As to Principal Bradley Spiech)

          510.      The Plaintiffs re-allege paragraphs 1 through    24,32through 125, 126 through 142,

143 through 174, 175 through 208,209 through 248,249 through 298,299 through 336,337

through 360,361 through 376,377 through 397,398 through 418, and4l9 through42T as though

fully   set forth herein.

          51   l.   As discussed above, at all relevant times herein, Bradley Spiech, by his complete

exercise of dominion and control over Spiech Michigan and Spiech Georgia along with the other

Principals, is an alter ego of such entities. See Exhibits E, G, and I.

          512.      Bradley Spiech, the other Principals, Spiech Michigan, and Spiech Georgia

combine to constitute a single enterprise, all under the discretion and control of Steve Spiech and

the other Principals.

         513.       Bradley Spiech is a member, officer, and director of both Spiech Georgia and

Spiech Michigan. See Exhibits E, G, and L



                                               Page 84   of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.85 Page 85 of 91



            514.       Bradley Spiech disregarded the separate corporate identity of Spiech Georgia and

 Spiech Michigan when conducting their business affairs.

            515.       Bradley Spiech used Spiech Michigan merely as an instrumentality of his own

 affairs.

            516.       Bradley Spiech disregarded Spiech Michigan's corporate form so as to make it a

 mere sham or      a   business conduit for him and the other Principals to siphon assets away from Spiech

 Michigan to Spiech Georgia and to hide assets from the bankruptcy estate and the creditors of

 Spiech Michigan, including Plaintiffs.

            517.       Bradley Spiech commingled and confused his personal properties, records, and

control with that of Spiech Michigan and Spiech Georgia on an interchangeable or joint basis.

            518.   Bradley Spiech has convefted corporate property of Spiech Georgia and Spiech

Michigan.

            5I9.   Bradley Spiech has confused public knowledge and understanding of corporate

control of Spiech Georgia and Spiech Michigan.

            520. All      major decisions for Spiech Georgia and Spiech Michigan were made by the

same individuals, the Principals including Bradley Spiech, as one united entity         in furtherance of

the aims and interests of themselves and Spiech Georgia.

            521. Exceptional cirrumstances        are presented that Bradley Spiech has utilized the

corporate structures        of   Spiech Georgia and Spiech Michigan      to overextend and    abused the

corporate privilege         to   defeat justice, perpetuate fraud, and    to evade contractual or toft
responsibility.




                                                 Page 85   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.86 Page 86 of 91



         522.     Principals, including Bradley Spiech, used the separate corporate identities of

Spiech Michigan and Spiech Georgia as a subterfuge to divert assets, avoid paying debts, and

defraud creditors including Plaintiffs.

         523.     Bradley Spiech utilized Spiech Michigan to divert funds that should have been used

to pay the Growers and Produce Pay. Instead of using the funds from sales of Produce to pay its

Produce suppliers, Bradley Spiech funneled the funds into Spiech Georgia, where they were used

to fund blueberry growing operations and shield such funds and assets from creditors including

the Plaintiffs.

        524.      Allowing Bradley Spiech and Spiech Michigan to have separate identities would

promote injustice and protect fraud.

        525.      Disregarding Bradley Spiech and Spiech Michigan's separate corporate existence

would remedy fraud and injustice.

        526.      Bradley Spiech is the alter ego of Spiech Michigan and is therefore liable for Spiech

Michigan's debts to Plaintiffs.

        527.      Defendants cunently owe Plaintiffs an amount not less than $2,220,831.68, plus

further interest and all costs of collection, including attorneys' fees.

        528. As a direct result of the Defendants'             aforementioned actions and inactions, the

Growers and Produce Pay have each incurred damages in the specific amounts set forlh in the

Damages Chart attached hereto as Exhibit X.

                                        COUNT XVII
                   PIERCING THE CORPORATE VEIL: ALTER EGO LIABILITY
                                 (As to Principal Eve Stone)

        529.      The Plaintiffs re-allege paragraphs   I through 24,32 through I25,126 through I42,

143 through 174, 175 through 208,209 through 248,249 through 298,299 through 336,337



                                             Page 86    of9l
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.87 Page 87 of 91



 through 360, 361 through 376,377 through 397,398 through 418, and 419 through42T as though

 fully   set forth herein.

           530.    As discussed above, at all relevant times herein, Eve Stone, by her complete

 exercise of dominion and control over Spiech Michigan and Spiech Georgia along with the other

Principals, is an alter ego of such entities. See Exhibits E, H, and I.

           531.    Eve Stone, the other Principals, Spiech Michigan, and Spiech Georgia combine to

constitute a single enterprise, all under the discretion and control of Eve Stone and the other

Principals.

           532.    Eve Stone is a member, officer, and director of both Spiech Georgia and Spiech

Michigan. See Exhibits E, H, and     I
          533.     Eve Stone disregarded the separate corporute identity of Spiech Georgia and Spiech

Michigan when conducting their business affairs.

          534.    Eve Stone used Spiech Georgia merely as an instrumentality of her own affairs.

          535.    Eve Stone disregarded Spiech Georgia's corporate form so as to make      it   a mere

sham or a business conduit for her and the other Principals to siphon assets away from Spiech

Michigan to Spiech Georgia and to hide assets from the bankruptcy estate and the creditors of

Spiech Michigan, including Plaintiffs.

          536.    Eve Stone commingled and confused her personal properties, records, and control

with that of Spiech Michigan and Spiech Georgia on an interchangeable or joint basis.

          537. Eve Stone has converted corporate         property   of    Spiech Georgia and Spiech

Michigan.

          538.    Eve Stone has confused public knowledge and understanding of corporate control

of Spiech Georgia and Spiech Michigan.



                                             Page 87 of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.88 Page 88 of 91



         539. All    major decisions for Spiech Georgia and Spiech Michigan were made by the

 same individuals, the Principals, including Eve Stone, as one united entity      in furtherance of the

 aims and interests of themselves and Spiech Georgia.

         540. Exceptional circumstances are presented         that Eve Stone has utilized the corporate

structures   of Spiech Georgia and Spiech Michigan to          overextend and abused the corporate

privilege to defeat justice, perpetuate fraud, and to evade contractual or tort responsibility.

         541'   Principals, including Eve Stone, used the separate corporate identities of Spiech

Michigan and Spiech Georgia as a subterfuge to divert assets, avoid paying debts, and defiaud

creditors including Plaintiffs.

        542.    Eve Stone utilized Spiech Michigan to divert funds that should have been used to

pay the Growers and Produce Pay. Instead of using the funds from sales of the Produce to pay its

Produce suppliers, the Principals and Spiech Michigan funneled the funds into Spiech Georgia,

where they were used to fund blueberry growing operations and shield such funds and assets from

creditors including the Plaintiffs.

        543. Allowing Eve Stone          and Spiech Michigan to have separate identities would

promote injustice and protect fraud.

        544.    Disregarding Eve Stone and Spiech Michigan's separate corporate existence would

remedy fraud and injustice.

        545.    Eve Stone is the alter ego of Spiech Michigan, and is therefore liable for Spiech

Michigan's debts to Plaintiffs.

        546.    Defendants currently owe Plaintiffs an amount not less than$2,220,831.68, plus

further interest and all costs of collection, including attorneys' fees.




                                             Page 88   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.89 Page 89 of 91



         547.    As a direct result of the Defendants' aforementioned actions and inactions, the

Growers and Produce Pay have each incurred damages in the specific amounts set forth in the

Damages Chart attached hereto as Exhibit X.

        WHEREFORE, the Plaintiffs respectfully seeks the entry of an Order providing as follows:

        A)       As to Count I, entering a Final Judgment in favor of Ptaintiffs and against

Principals, jointly and severally, for violation       of section 2 of PACA for failing to fully      and

promptly pay Plaintiffs in connection with Produce transactions;

        B)       As to Count II, entering a Final Judgment in favor of Plaintiffs and against the

Principals, jointly and severally, for violation of section 2 of PACA for making false or misleading

statements in connection with Produce transactions;

        C)       As to Count III, entering a Final Judgment in favor of Plaintiffs and against

Principals, jointly and sevemlly, for violation of section 2 of PACA for breach of their obligations

of good faith and fair dealing in connection with Produce transactions;

        D)       As to Count IV, entering a Final Judgment in favor of Plaintiffs and against

Principals, jointly and severally, for violation of section 2 of PACA for breach of their express or

implied duties in connection with Produce transactions;

       E)       As to Count V, entering a Final Judgment in favor of Plaintiffs and against the

Defendants, jointly and severally, for conspiracy to defraud Plaintiffs;

       F)       As to Count VI, entering a Final Judgment in favor of Plaintiffs and against

Defendants, jointly and severally, for fraud;

       G)       As to count VII, entering a Final Judgment in favor of Plaintiffs and against

Defendants,   jointly   and severally, for breach of their fiduciary duties to corporate creditors.




                                               Page 89   of91
  Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.90 Page 90 of 91



         H)       As to Count VIII, entering a Final Judgment in favor of Plaintiffs and against

 Defendants,   jointly and severally, for tortious interference with contract;

        D         As to Count IX, entering a Final Judgment in favor of Plaintiffs and against

 Defendants,   jointly and severally, for conversion;

        J)       As to Count X, entering a Final Judgment in favor of Ptaintiffs, and against

Defendants,    jointly and severally, for unjust enrichment.

        K)       As to Count XI, entering a Final Judgment in favor of Plaintiffs, and        against

Defendants,    jointly and severally, for negligence.

        L)       As to Count XII, entering a Final Judgment in favor of Plaintiffs and against Spiech

Georgia for common enterprise liability;

        M)       As to Count XIII, entering a Final Judgment in favor of Plaintiffs and against Tim

Spiech for alter ego liability;

        N)       As to Count XIV, entering a Final Judgment in favor of Plaintiffs and against Robin

Spiech for alter ego liability;

        O)       As to Count XV, entering a Final Judgment in favor of Plaintiffs and against Steve

Spiech for alter ego liability;

       P)        As to Count XVI, entering a Final Judgment in favor of Plaintiffs and against

Bradley Spiech for alter ego liability;

       Q         As to Count XIV, entering a Final Judgment in favor of Plaintiffs and against Eve

Stone for alter ego   liability;

       R)       Awarding Plaintiffs damages incuned as a result of Defendant's actions and

inactions in the amount of $2,220,83 1.68, plus prejudgment interest and contractually due costs   of




                                             Page 90 of91
 Case 1:19-cv-00512-JTN-ESC ECF No. 1 filed 01/09/19 PageID.91 Page 91 of 91



collection, including reasonable attorneys' fees, incurred in this action, in the specific individual

amounts set forth in Exhibit X;

       S)        And awarding further relief as this Honorable Court    deems   just and appropriate

upon consideration of this matter.

Dated: January   9,2019                       Respectfully submitted,


                                              /s/ Mark A. Gilbert

                                              Mark A. Gilbert
                                              COLEMAN TALLEY, LLP
                                              109 South Ashley Street
                                              Valdosta, GA 31601
                                              Tel: (229)242-7562
                                              Fax: (229) 333-0885
                                              Email: mark. gilbert@colemantalley. com

                                              Local Counsel for Plaintffi

                                              -AND-

                                              By: /s/ Jason R. Klinowski

                                              Jason R. Klinowski, Esq.
                                              Pro hac vice application forthcoming
                                              WALLACE, JORDAN, RATLIFF &
                                              BRANDT, LLC
                                               800 Shades Creek Parkway
                                               Suite 400
                                              Birmingham, Alabama 3 5209
                                              Tel: (205) 870-0555
                                              Fax: (205) 871-7534
                                              jklinowski @wallacej ordan. com

                                              Lead Counsel for   Plaintffi




                                           Page 91   of91
